(Slip Opinion)              OCTOBER TERM, 2005                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 RANDALL ET AL. v. SORRELL ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

   No. 04–1528.      Argued February 28, 2006—Decided June 26, 2006*
Vermont’s Act 64 stringently limits both the amounts that candidates
  for state office may spend on their campaigns and the amounts that
  individuals, organizations, and political parties may contribute to
  those campaigns. Soon after Act 64 became law, the petitioners—
  individuals who have run for state office, citizens who vote in state
  elections and contribute to campaigns, and political parties and
  committees participating in state politics—brought this suit against
  the respondents, state officials charged with enforcing the Act. The
  District Court held that Act 64’s expenditure limits violate the First
  Amendment, see Buckley v. Valeo, 424 U. S. 1, and that the Act’s lim
  its on political parties’ contributions to candidates were unconstitu
  tional, but found the other contribution limits constitutional. The
  Second Circuit held that all of the Act’s contribution limits are consti
  tutional, ruled that the expenditure limits may be constitutional be
  cause they are supported by compelling interests in preventing cor
  ruption or its appearance and in limiting the time state officials must
  spend raising campaign funds, and remanded for the District Court
  to determine whether the expenditure limits were narrowly tailored
  to those interests.
Held: The judgment is reversed, and the cases are remanded.
382 F. 3d 91, reversed and remanded.
    JUSTICE BREYER, joined by THE CHIEF JUSTICE and JUSTICE ALITO,
  concluded in Parts I, II–B–3, III, and IV that both of Act 64’s sets of

——————
   * Together with No. 04–1530, Vermont Republican State Committee
et al. v. Sorrell et al., and No. 04–1697, Sorrell et al. v. Randall et al.,
also on certiorari to the same court.
2                         RANDALL v. SORRELL

                                  Syllabus

    limitations are inconsistent with the First Amendment. Pp. 6–8, 10–
    29.
       1. The expenditure limits violate the First Amendment’s free
    speech guarantees under Buckley. Pp. 6–8, 10–11.
          (a) In Buckley, the Court held, inter alia, that the Government’s
    asserted interest in preventing “corruption and the appearance of
    corruption,” 424 U. S., at 25, provided sufficient justification for the
    contribution limitations imposed on campaigns for federal office by
    the Federal Election Campaign Act of 1971, id., at 23–38, but that
    FECA’s expenditure limitations violated the First Amendment, id., at
    39–59. The Court explained that the difference between the two
    kinds of limitations is that expenditure limits “impose significantly
    more severe restrictions on protected freedoms of political expression
    and association than” do contribution limits. Id., at 23. Contribution
    limits, though a “marginal restriction,” nevertheless leave the con
    tributor “fre[e] to discuss candidates and issues.” Id., at 20–21. Ex
    penditure limits, by contrast, impose “[a] restriction on the amount of
    money a person or group can spend on political communication,” id.,
    at 19, and thereby necessarily “reduc[e] the quantity of expression by
    restricting the number of issues discussed, the depth of their explora
    tion, and the size of the audience reached,” ibid. For over 30 years, in
    considering the constitutionality of a host of campaign finance stat
    utes, this Court has adhered to Buckley’s constraints, including those
    on expenditure limits. See, e.g., McConnell v. Federal Election
    Comm’n, 540 U. S. 93, 134. Pp. 6–8.
          (b) The respondents argue unpersuasively that Buckley should be
    distinguished from the present cases on a ground they say Buckley
    did not consider: that expenditure limits help to protect candidates
    from spending too much time raising money rather than devoting
    that time to campaigning among ordinary voters. There is no signifi
    cant basis for that distinction. Act 64’s expenditure limits are not
    substantially different from those at issue in Buckley. Nor is Ver
    mont’s primary justification for imposing its expenditure limits sig
    nificantly different from Congress’ rationale for the Buckley limits:
    preventing corruption and its appearance. The respondents say un
    persuasively that, had the Buckley Court considered the time protec
    tion rationale for expenditure limits, the Court would have upheld
    those limits in the FECA. The Buckley Court, however, was aware of
    the connection between expenditure limits and a reduction in fund-
    raising time. And, in any event, the connection seems perfectly obvi
    ous. Under these circumstances, the respondents’ argument amounts
    to no more than an invitation so to limit Buckley’s holding as effec
    tively to overrule it. That invitation is declined. Pp. 10–11.
       2. Act 64’s contribution limits violate the First Amendment because
                   Cite as: 548 U. S. ____ (2006)                      3

                              Syllabus

those limits, in their specific details, burden protected interests in a
manner disproportionate to the public purposes they were enacted to
advance. Pp. 11–29.
      (a) In upholding the $1,000 contribution limit before it, the Buck
ley Court recognized, inter alia, that such limits, unlike expenditure
limits, “involv[e] little direct restraint on” the contributor’s speech,
424 U. S., at 21, and are permissible as long as the government dem
onstrates that they are “closely drawn” to match a “sufficiently im
portant interest,” id., at 25. It found that the interest there ad
vanced, “prevent[ing] corruption” and its “appearance,” was
“sufficiently important” to justify the contribution limits, id., at 25–
26, and that those limits were “closely drawn.” Although recognizing
that, in determining whether a particular contribution limit was
“closely drawn,” the amount, or level, of that limit could make a dif
ference, see id., at 21, the Court added that such “distinctions in de
gree become significant only when they . . . amount to differences in
kind,” id., at 30. Pointing out that it had “no scalpel to probe,
whether, say, a $2,000 ceiling might not serve as well as $1,000,”
ibid., the Court found “no indication” that FECA’s contribution limi
tations would have “any dramatic adverse effect on the funding of
campaigns,” id., at 21. Since Buckley, the Court has consistently up
held contribution limits in other statutes, but has recognized that
such limits might sometimes work more harm to protected First
Amendment interests than their anticorruption objectives could jus
tify, see, e.g., Nixon v. Shrink Missouri Government PAC, 528 U. S. 377,
395–397. Pp. 12–13.
      (b) Although the Court has “no scalpel to probe,” 424 U. S., at 30,
with exactitude whether particular contribution limits are too low
and normally defers to the legislature in that regard, it must never
theless recognize the existence of some lower bound, as Buckley ac
knowledges. While the interests served by contribution limits, pre
venting corruption and its appearance, “directly implicate the
integrity of our electoral process,” McConnell, supra, at 136, that does
not simply mean the lower the limit, the better. Contribution limits
that are too low also can harm the electoral process by preventing
challengers from mounting effective campaigns against incumbent of
ficeholders, thereby reducing democratic accountability. Where there
is strong indication in a particular case, i.e., danger signs, that such
risks exist (both present in kind and likely serious in degree), courts,
including appellate courts, must review the record independently and
carefully with an eye toward assessing the statute’s “tailoring,” i.e.,
toward assessing the restrictions’ proportionality. See Bose Corp. v.
Consumers Union of United States, Inc., 466 U. S. 485, 499. Danger
signs that Act 64’s contribution limits may fall outside tolerable First
4                         RANDALL v. SORRELL

                                   Syllabus

    Amendment limits are present here. They are substantially lower
    than both the limits the Court has previously upheld and the compa
    rable limits in force in other States. Consequently, the record must
    be examined to determine whether Act 64’s contribution limits are
    “closely drawn” to match the State’s interests. Pp. 13–19.
         (c) The record demonstrates that, from a constitutional perspec
    tive, Act 64’s contribution limits are too restrictive. Five sets of fac
    tors, taken together, lead to the conclusion that those limits are not
    narrowly tailored. First, the record suggests, though it does not con
    clusively prove, that Act 64’s contribution limits will significantly re
    strict the amount of funding available for challengers to run competi
    tive campaigns. Second, Act 64’s insistence that a political party and
    all of its affiliates together abide by exactly the same low $200 to
    $400 contribution limits that apply to individual contributors threat
    ens harm to a particularly important political right, the right to asso
    ciate in a political party. See, e.g., California Democratic Party v.
    Jones, 530 U. S. 567, 574. Although the Court upheld federal limits
    on political parties’ contributions to candidates in Federal Election
    Comm’n v. Colorado Republican Federal Campaign Comm., 533 U. S.
    431, the limits there at issue were far less problematic, for they were
    significantly higher than Act 64’s limits, see, e.g., id., at 438–439, and
    n. 3, and they were much higher than the federal limits on contribu
    tions from individuals to candidates, see id., at 453. Third, Act 64’s
    treatment of volunteer services aggravates the problem. Although
    the Act excludes uncompensated volunteer services from its “contri
    bution” definition, it does not exclude the expenses volunteers incur,
    e.g., travel expenses, in the course of campaign activities. The com
    bination of very low contribution limits and the absence of an excep
    tion excluding volunteer expenses may well impede a campaign’s
    ability effectively to use volunteers, thereby making it more difficult
    for individuals to associate in this way. Cf. Buckley, supra, at 22.
    Fourth, unlike the contribution limits upheld in Shrink, Act 64’s lim
    its are not adjusted for inflation, but decline in real value each year.
    A failure to index limits means that limits already suspiciously low
    will almost inevitably become too low over time. Fifth, nowhere in
    the record is there any special justification for Act 64’s low and re
    strictive contribution limits. Rather, the basic justifications the State
    has advanced in support of such limits are those present in Buckley.
    Indeed, other things being equal, one might reasonably believe that a
    contribution of, say, $250 (or $450) to a candidate’s campaign was
    less likely to prove a corruptive force than the far larger contribu
    tions at issue in the other campaign finance cases the Court has con
    sidered. Pp. 19–28.
         (d) It is not possible to sever some of the Act’s contribution limit
                   Cite as: 548 U. S. ____ (2006)                     5

                              Syllabus

provisions from others that might remain fully operative. Doing so
would require the Court to write words into the statute (inflation in
dexing), to leave gaping loopholes (no limits on party contributions),
or to foresee which of many different possible ways the Vermont Leg
islature might respond to the constitutional objections to Act 64. In
these circumstances, the legislature likely would not have intended
the Court to set aside the statute’s contribution limits. The legisla
ture is free to rewrite those provisions to address the constitutional
difficulties here identified. Pp. 28–29.
   JUSTICE BREYER, joined by THE CHIEF JUSTICE in Parts II–B–1 and
II–B–2, rejected the respondents’ argument that Buckley should, in
effect, be overruled because subsequent experience has shown that
contribution limits alone cannot effectively deter corruption or its ap
pearance. Stare decisis, the basic legal principle commanding judicial
respect for a court’s earlier decisions and their rules of law, prevents
the overruling of Buckley. Adherence to precedent is the norm; de
parture from it is exceptional, requiring “special justification,” Ari
zona v. Rumsey, 467 U. S. 203, 212, especially where, as here, the
principle at issue has become settled through iteration and reitera
tion over a long period. There is no special justification here. Subse
quent case law has not made Buckley a legal anomaly or otherwise
undermined its basic legal principles. Cf. Dickerson v. United States,
530 U. S. 428, 443. Nor is there any demonstration that circum
stances have changed so radically as to undermine Buckley’s critical
factual assumptions. The respondents have not shown, for example,
any dramatic increase in corruption or its appearance in Vermont;
nor have they shown that expenditure limits are the only way to at
tack that problem. Cf. McConnell, supra. Finally, overruling Buckley
now would dramatically undermine the considerable reliance that
Congress and state legislatures have placed upon it in drafting cam
paign finance laws. And this Court has followed Buckley, upholding
and applying its reasoning in later cases. Pp. 8–10.
   JUSTICE ALITO agreed that Act 64’s expenditure and contribution
limits violate the First Amendment, but concluded that respondents’
backup argument asking this Court to revisit Buckley v. Valeo, 424
U. S. 1, need not be reached because they have failed to address consid
erations of stare decisis. Pp. 1–2.
   JUSTICE KENNEDY agreed that Vermont’s limitations on campaign
expenditures and contributions violate the First Amendment, but
concluded that, given his skepticism regarding this Court’s campaign
finance jurisprudence, see, e.g., McConnell v. Federal Election
Comm’n, 540 U. S. 93, 286–287, 313, it is appropriate for him to con
cur only in the judgment. Pp. 1–3.
   JUSTICE THOMAS, joined by JUSTICE SCALIA, agreed that Vermont’s
6                         RANDALL v. SORRELL

                                  Syllabus

    Act 64 is unconstitutional, but disagreed with the plurality’s ration
    ale for striking down that statute. Buckley v. Valeo, 424 U. S. 1, pro
    vides insufficient protection to political speech, the core of the First
    Amendment, is therefore illegitimate and not protected by stare de
    cisis, and should be overruled and replaced with a standard faithful
    to the Amendment. This Court erred in Buckley when it distin
    guished between contribution and expenditure limits, finding the
    former to be a less severe infringement on First Amendment rights.
    See, e.g., Nixon v. Shrink Missouri Government PAC, 528 U. S. 377,
    410–418. Both the contribution and expenditure restrictions of Act
    64 should be subjected to strict scrutiny, which they would fail. See,
    e.g., Colorado Republican Federal Campaign Comm. v. Federal Election
    Comm’n, 518 U. S. 604, 640–641. Pp. 1–10.

  BREYER, J., announced the judgment of the Court and delivered an
opinion, in which ROBERTS, C. J., joined, and in which ALITO, J., joined
as to all but Parts II–B–1 and II–B–2. ALITO, J., filed an opinion con
curring in part and concurring in the judgment. KENNEDY, J., filed an
opinion concurring in the judgment. THOMAS, J., filed an opinion con
curring in the judgment, in which SCALIA, J., joined. STEVENS, J., filed a
dissenting opinion. SOUTER, J., filed a dissenting opinion, in which
GINSBURG, J., joined, and in which STEVENS, J., joined as to Parts II and
III.
                        Cite as: 548 U. S. ____ (2006)                              1

                             Opinion of BREYER, J.

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                   Nos. 04–1528, 04–1530 and 04–1697
                                   _________________


          NEIL RANDALL, ET AL., PETITIONERS
04–1528                   v.
              WILLIAM H. SORRELL ET AL.

VERMONT REPUBLICAN STATE COMMITTEE, ET AL.,
               PETITIONERS
04–1530              v.
         WILLIAM H. SORRELL ET AL.

    WILLIAM H. SORRELL, ET AL., PETITIONERS
04–1697              v.
             NEIL RANDALL ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                 [June 26, 2006]

   JUSTICE BREYER announced the judgment of the Court,
and delivered an opinion in which THE CHIEF JUSTICE
joins, and in which JUSTICE ALITO joins except as to Parts
II–B–1 and II–B–2.
   We here consider the constitutionality of a Vermont
campaign finance statute that limits both (1) the amounts
that candidates for state office may spend on their cam
paigns (expenditure limitations) and (2) the amounts that
individuals, organizations, and political parties may con
tribute to those campaigns (contribution limitations). Vt.
Stat. Ann., Tit. 17, §2801 et seq. (2002). We hold that both
2                   RANDALL v. SORRELL

                     Opinion of BREYER, J.

sets of limitations are inconsistent with the First Amend
ment. Well-established precedent makes clear that the
expenditure limits violate the First Amendment. Buckley
v. Valeo, 424 U. S. 1, 54–58 (1976) (per curiam). The
contribution limits are unconstitutional because in their
specific details (involving low maximum levels and other
restrictions) they fail to satisfy the First Amendment’s
requirement of careful tailoring. Id., at 25–30. That is to
say, they impose burdens upon First Amendment interests
that (when viewed in light of the statute’s legitimate
objectives) are disproportionately severe.
                               I

                               A

   Prior to 1997, Vermont’s campaign finance law imposed
no limit upon the amount a candidate for state office could
spend. It did, however, impose limits upon the amounts
that individuals, corporations, and political committees
could contribute to the campaign of such a candidate.
Individuals and corporations could contribute no more
than $1,000 to any candidate for state office. §2805(a)
(1996). Political committees, excluding political parties,
could contribute no more than $3,000. §2805(b). The
statute imposed no limit on the amount that political
parties could contribute to candidates.
   In 1997, Vermont enacted a more stringent campaign
finance law, Pub. Act No. 64, codified at Vt. Stat. Ann.,
Tit. 17, §2801 et seq. (2002) (hereinafter Act or Act 64), the
statute at issue here. Act 64, which took effect immedi
ately after the 1998 elections, imposes mandatory expen
diture limits on the total amount a candidate for state
office can spend during a “two-year general election cycle,”
i.e., the primary plus the general election, in approxi
mately the following amounts: governor, $300,000; lieu
tenant governor, $100,000; other statewide offices,
$45,000; state senator, $4,000 (plus an additional $2,500
                 Cite as: 548 U. S. ____ (2006)           3

                     Opinion of BREYER, J.

for each additional seat in the district); state representa
tive (two-member district), $3,000; and state representa
tive (single member district), $2,000. §2805a(a). These
limits are adjusted for inflation in odd-numbered years
based on the Consumer Price Index. §2805a(e). Incum
bents seeking reelection to statewide office may spend no
more than 85% of the above amounts, and incumbents
seeking reelection to the State Senate or House may spend
no more than 90% of the above amounts. §2805a(c). The
Act defines “[e]xpenditure” broadly to mean the
    “payment, disbursement, distribution, advance, de
    posit, loan or gift of money or anything of value, paid
    or promised to be paid, for the purpose of influencing
    an election, advocating a position on a public question,
    or supporting or opposing one or more candidates.”
    §2801(3).
With certain minor exceptions, expenditures over $50
made on a candidate’s behalf by others count against the
candidate’s expenditure limit if those expenditures are
“intentionally facilitated by, solicited by or approved by”
the candidate’s campaign. §§2809(b), (c). These provi
sions apply so as to count against a campaign’s expendi
ture limit any spending by political parties or committees
that is coordinated with the campaign and benefits the
candidate. And any party expenditure that “primarily
benefits six or fewer candidates who are associated with
the political party” is “presumed” to be coordinated with
the campaign and therefore to count against the cam
paign’s expenditure limit. §§2809(b), (d).
   Act 64 also imposes strict contribution limits. The
amount any single individual can contribute to the cam
paign of a candidate for state office during a “two-year
general election cycle” is limited as follows: governor,
lieutenant governor, and other statewide offices, $400;
state senator, $300; and state representative, $200.
4                   RANDALL v. SORRELL

                     Opinion of BREYER, J.

§2805(a). Unlike its expenditure limits, Act 64’s contribu
tion limits are not indexed for inflation.
   A political committee is subject to these same limits.
Ibid. So is a political party, ibid., defined broadly to in
clude “any subsidiary, branch or local unit” of a party, as
well as any “national or regional affiliates” of a party
(taken separately or together). §2801(5). Thus, for exam
ple, the statute treats the local, state, and national affili
ates of the Democratic Party as if they were a single entity
and limits their total contribution to a single candidate’s
campaign for governor (during the primary and the gen
eral election together) to $400.
   The Act also imposes a limit of $2,000 upon the amount
any individual can give to a political party during a 2-year
general election cycle. §2805(a).
   The Act defines “contribution” broadly in approximately
the same way it defines “expenditure.” §2801(2). Any
expenditure made on a candidate’s behalf counts as a
contribution to the candidate if it is “intentionally facili
tated by, solicited by or approved by” the candidate.
§§2809(a), (c). And a party expenditure that “primarily
benefits six or fewer candidates who are associated with
the” party is “presumed” to count against the party’s
contribution limits. §§2809(a), (d).
   There are a few exceptions. A candidate’s own contribu
tions to the campaign and those of the candidate’s family
fall outside the contribution limits. §2805(f). Volunteer
services do not count as contributions. §2801(2). Nor does
the cost of a meet-the-candidate function, provided that
the total cost for the function amounts to $100 or less.
§2809(d).
   In addition to these expenditure and contribution limits,
the Act sets forth disclosure and reporting requirements
and creates a voluntary public financing system for gu
bernatorial elections. §§2803, 2811, 2821–2823, 2831,
2832, 2851–2856. None of these is at issue here. The Act
                 Cite as: 548 U. S. ____ (2006)            5

                     Opinion of BREYER, J.

also limits the amount of contributions a candidate, politi
cal committee, or political party can receive from out-of
state sources. §2805(c). The lower courts held these out-
of-state contribution limits unconstitutional, and the
parties do not challenge that holding.
                             B
   The petitioners are individuals who have run for state
office in Vermont, citizens who vote in Vermont elections
and contribute to Vermont campaigns, and political par
ties and committees that participate in Vermont politics.
Soon after Act 64 became law, they brought this lawsuit in
Federal District Court against the respondents, state
officials charged with enforcement of the Act. Several
other private groups and individual citizens intervened in
the District Court proceedings in support of the Act and
are joined here as respondents as well.
   The District Court agreed with the petitioners that the
Act’s expenditure limits violate the First Amendment. See
Buckley, 424 U. S. 1. The court also held unconstitutional
the Act’s limits on the contributions of political parties to
candidates. At the same time, the court found the Act’s
other contribution limits constitutional.        Landell v.
Sorrell, 118 F. Supp. 2d 470 (Vt. 2000).
   Both sides appealed. A divided panel of the Court of
Appeals for the Second Circuit held that all of the Act’s
contribution limits are constitutional. It also held that the
Act’s expenditure limits may be constitutional. Landell v.
Sorrell, 382 F. 3d 91 (2004). It found those limits sup
ported by two compelling interests, namely, an interest in
preventing corruption or the appearance of corruption and
an interest in limiting the amount of time state officials
must spend raising campaign funds. The Circuit then
remanded the case to the District Court with instructions
to determine whether the Act’s expenditure limits were
narrowly tailored to those interests.
6                  RANDALL v. SORRELL

                     Opinion of BREYER, J.

  The petitioners and respondents all sought certiorari.
They asked us to consider the constitutionality of Act 64’s
expenditure limits, its contribution limits, and a related
definitional provision. We agreed to do so. 545 U. S. ___
(2005).
                           II
  We turn first to the Act’s expenditure limits. Do
those limits violate the First Amendment’s free speech
guarantees?
                                A
   In Buckley v. Valeo, supra, the Court considered the
constitutionality of the Federal Election Campaign Act of
1971 (FECA), 86 Stat. 3, as amended, 2 U. S. C. §431 et
seq., a statute that, much like the Act before us, imposed
both expenditure and contribution limitations on cam
paigns for public office. The Court, while upholding
FECA’s contribution limitations as constitutional, held
that the statute’s expenditure limitations violated the
First Amendment.
   Buckley stated that both kinds of limitations “implicate
fundamental First Amendment interests.” 424 U. S., at
23. It noted that the Government had sought to justify the
statute’s infringement on those interests in terms of the
need to prevent “corruption and the appearance of corrup
tion.” Id., at 25; see also id., at 55. In the Court’s view,
this rationale provided sufficient justification for the
statute’s contribution limitations, but it did not provide
sufficient justification for the expenditure limitations.
   The Court explained that the basic reason for this dif
ference between the two kinds of limitations is that ex
penditure limitations “impose significantly more severe
restrictions on protected freedoms of political expression
and association than” do contribution limitations. Id., at
23. Contribution limitations, though a “marginal restric
                 Cite as: 548 U. S. ____ (2006)            7

                     Opinion of BREYER, J.

tion upon the contributor’s ability to engage in free com
munication,” nevertheless leave the contributor “fre[e] to
discuss candidates and issues.” Id., at 20–21. Expendi
ture limitations, by contrast, impose “[a] restriction on the
amount of money a person or group can spend on political
communication during a campaign.” Id., at 19. They
thereby necessarily “reduc[e] the quantity of expression by
restricting the number of issues discussed, the depth of
their exploration, and the size of the audience reached.”
Ibid. Indeed, the freedom “to engage in unlimited political
expression subject to a ceiling on expenditures is like
being free to drive an automobile as far and as often as
one desires on a single tank of gasoline.” Id., at 19, n. 18.
   The Court concluded that “[n]o governmental interest
that has been suggested is sufficient to justify the restric
tion on the quantity of political expression imposed by” the
statute’s expenditure limitations. Id., at 55. It decided
that the Government’s primary justification for expendi
ture limitations, preventing corruption and its appear
ance, was adequately addressed by the Act’s contribution
limitations and disclosure requirements. Ibid. The Court
also considered other governmental interests advanced in
support of expenditure limitations. It rejected each. Id.,
at 56–57. Consequently, it held that the expenditure
limitations were “constitutionally invalid.” Id., at 58.
   Over the last 30 years, in considering the constitutional
ity of a host of different campaign finance statutes, this
Court has repeatedly adhered to Buckley’s constraints,
including those on expenditure limits. See McConnell v.
Federal Election Comm’n, 540 U. S. 93, 134 (2003); Fed
eral Election Comm’n v. Colorado Republican Federal
Campaign Comm., 533 U. S. 431, 441 (2001) (Colorado II);
Nixon v. Shrink Missouri Government PAC, 528 U. S. 377,
386 (2000) (Shrink); Colorado Republican Federal Cam
paign Comm. v. Federal Election Comm’n, 518 U. S. 604,
610 (1996) (Colorado I) (plurality opinion); Federal Elec
8                   RANDALL v. SORRELL

                     Opinion of BREYER, J.

tion Comm’n v. Massachusetts Citizens for Life, Inc., 479
U. S. 238, 259–260 (1986); Federal Election Comm’n v.
National Conservative Political Action Comm., 470 U. S.
480, 491 (1985) (NCPAC); California Medical Assn. v.
Federal Election Comm’n, 453 U. S. 182, 194–195 (1981)
(plurality opinion).
                              B
                              1
   The respondents recognize that, in respect to expendi
ture limits, Buckley appears to be a controlling—and
unfavorable—precedent. They seek to overcome that
precedent in two ways. First, they ask us in effect to
overrule Buckley. Post-Buckley experience, they believe,
has shown that contribution limits (and disclosure re
quirements) alone cannot effectively deter corruption or its
appearance; hence experience has undermined an assump
tion underlying that case. Indeed, the respondents have
devoted several pages of their briefs to attacking Buckley’s
holding on expenditure limits. See Brief for Respondent-
Cross-Petitioner Vermont Public Interest Research Group
et al. 36–39 (arguing that “sound reasons exist to revisit
the applicable standard of review” for expenditure limits);
Brief for Respondent-Cross-Petitioner William Sorrell
et al. 28–31 (arguing that “the Court should revisit Buck
ley and consider alternative constitutional approaches to
spending limits”).
   Second, in the alternative, they ask us to limit the scope
of Buckley significantly by distinguishing Buckley from the
present case. They advance as a ground for distinction a
justification for expenditure limitations that, they say,
Buckley did not consider, namely that such limits help to
protect candidates from spending too much time raising
money rather than devoting that time to campaigning
among ordinary voters. We find neither argument
persuasive.
                 Cite as: 548 U. S. ____ (2006)            9

                     Opinion of BREYER, J.

                              2
  The Court has often recognized the “fundamental impor
tance” of stare decisis, the basic legal principle that com
mands judicial respect for a court’s earlier decisions and
the rules of law they embody. See Harris v. United States,
536 U. S. 545, 556–557 (2002) (plurality opinion) (citing
numerous cases). The Court has pointed out that stare
decisis “ ‘promotes the evenhanded, predictable, and con
sistent development of legal principles, fosters reliance on
judicial decisions, and contributes to the actual and per
ceived integrity of the judicial process.’ ” United States v.
International Business Machines Corp., 517 U. S. 843, 856
(1996) (quoting Payne v. Tennessee, 501 U. S. 808, 827
(1991)). Stare decisis thereby avoids the instability and
unfairness that accompany disruption of settled legal
expectations. For this reason, the rule of law demands
that adhering to our prior case law be the norm. Depar
ture from precedent is exceptional, and requires “special
justification.” Arizona v. Rumsey, 467 U. S. 203, 212
(1984). This is especially true where, as here, the princi
ple has become settled through iteration and reiteration
over a long period of time.
  We can find here no such special justification that would
require us to overrule Buckley. Subsequent case law has
not made Buckley a legal anomaly or otherwise under
mined its basic legal principles. Cf. Dickerson v. United
States, 530 U. S. 428, 443 (2000). We cannot find in the
respondents’ claims any demonstration that circumstances
have changed so radically as to undermine Buckley’s
critical factual assumptions. The respondents have not
shown, for example, any dramatic increase in corruption
or its appearance in Vermont; nor have they shown that
expenditure limits are the only way to attack that prob
lem. Cf. McConnell v. FEC, 540 U. S. 93. At the same
time, Buckley has promoted considerable reliance. Con
gress and state legislatures have used Buckley when
10                 RANDALL v. SORRELL

                     Opinion of BREYER, J.

drafting campaign finance laws. And, as we have said,
this Court has followed Buckley, upholding and applying
its reasoning in later cases. Overruling Buckley now
would dramatically undermine this reliance on our settled
precedent.
   For all these reasons, we find this a case that fits the
stare decisis norm. And we do not perceive the strong
justification that would be necessary to warrant overrul
ing so well established a precedent. We consequently
decline the respondents’ invitation to reconsider Buckley.
                               3
   The respondents also ask us to distinguish these cases
from Buckley. But we can find no significant basis for that
distinction. Act 64’s expenditure limits are not substan
tially different from those at issue in Buckley. In both
instances the limits consist of a dollar cap imposed upon a
candidate’s expenditures. Nor is Vermont’s primary justi
fication for imposing its expenditure limits significantly
different from Congress’ rationale for the Buckley limits:
preventing corruption and its appearance.
   The sole basis on which the respondents seek to distin
guish Buckley concerns a further supporting justification.
They argue that expenditure limits are necessary in order
to reduce the amount of time candidates must spend
raising money.      Brief for Respondent/Cross-Petitioner
Vermont Public Interest Research Group et al. 16–20;
Brief for Respondent/Cross-Petitioner William H. Sorrell
et al. 22–25. Increased campaign costs, together with the
fear of a better-funded opponent, mean that, without
expenditure limits, a candidate must spend too much time
raising money instead of meeting the voters and engaging
in public debate. Buckley, the respondents add, did not
fully consider this justification. Had it done so, they say,
the Court would have upheld, not struck down, FECA’s
expenditure limits.
                 Cite as: 548 U. S. ____ (2006)           11

                     Opinion of BREYER, J.

   In our view, it is highly unlikely that fuller considera
tion of this time protection rationale would have changed
Buckley’s result. The Buckley Court was aware of the
connection between expenditure limits and a reduction in
fundraising time. In a section of the opinion dealing with
FECA’s public financing provisions, it wrote that Congress
was trying to “free candidates from the rigors of fundrais
ing.” 424 U. S., at 91; see also id., at 96 (“[L]imits on
contributions necessarily increase the burden of fundrais
ing,” and “public financing” was designed in part to relieve
Presidential candidates “from the rigors of soliciting pri
vate contributions”); id., at 258–259 (White, J., concurring
in part and dissenting in part) (same). The Court of Ap
peals’ opinion and the briefs filed in this Court pointed out
that a natural consequence of higher campaign expendi
tures was that “candidates were compelled to allow to fund
raising increasing and extreme amounts of money and
energy.” Buckley v. Valeo, 519 F. 2d 821, 838 (CADC
1975); see also Brief for United States et al. as Amici
Curiae in Buckley v. Valeo, O. T. 1975, Nos. 75–436 and
75–437, p. 36 (“Fund raising consumes candidate time
that otherwise would be devoted to campaigning”). And,
in any event, the connection between high campaign ex
penditures and increased fundraising demands seems
perfectly obvious.
   Under these circumstances, the respondents’ argument
amounts to no more than an invitation so to limit Buck
ley’s holding as effectively to overrule it. For the reasons
set forth above, we decline that invitation as well. And,
given Buckley’s continued authority, we must con
clude that Act 64’s expenditure limits violate the First
Amendment.
                             III
  We turn now to a more complex question, namely the
constitutionality of Act 64’s contribution limits. The par
12                  RANDALL v. SORRELL

                     Opinion of BREYER, J.

ties, while accepting Buckley’s approach, dispute whether,
despite Buckley’s general approval of statutes that limit
campaign contributions, Act 64’s contribution limits are so
severe that in the circumstances its particular limits
violate the First Amendment.
                               A
   As with the Act’s expenditure limits, we begin with
Buckley. In that case, the Court upheld the $1,000 contri
bution limit before it. Buckley recognized that contribu
tion limits, like expenditure limits, “implicate fundamen
tal First Amendment interests,” namely, the freedoms of
“political expression” and “political association.” 424 U. S.,
at 15, 23. But, unlike expenditure limits (which “necessar
ily reduc[e] the quantity of expression by restricting the
number of issues discussed, the depth of their exploration,
and the size of the audience reached,” id., at 19), contribu
tion limits “involv[e] little direct restraint on” the con
tributor’s speech, id., at 21. They do restrict “one aspect of
the contributor’s freedom of political association,” namely,
the contributor’s ability to support a favored candidate,
but they nonetheless “permi[t] the symbolic expression of
support evidenced by a contribution,” and they do “not in
any way infringe the contributor’s freedom to discuss
candidates and issues.” Id., at 21, 24.
   Consequently, the Court wrote, contribution limitations
are permissible as long as the Government demonstrates
that the limits are “closely drawn” to match a “sufficiently
important interest.” Id., at 25. It found that the interest
advanced in the case, “prevent[ing] corruption” and its
“appearance,” was “sufficiently important” to justify the
statute’s contribution limits. Id., at 25–26.
   The Court also found that the contribution limits before
it were “closely drawn.” It recognized that, in determining
whether a particular contribution limit was “closely
drawn,” the amount, or level, of that limit could make a
                 Cite as: 548 U. S. ____ (2006)           13

                     Opinion of BREYER, J.

difference. Indeed, it wrote that “contribution restrictions
could have a severe impact on political dialogue if the
limitations prevented candidates and political committees
from amassing the resources necessary for effective advo
cacy.” Id., at 21. But the Court added that such “distinc
tions in degree become significant only when they can be
said to amount to differences in kind.” Id., at 30. Pointing
out that it had “no scalpel to probe, whether, say, a $2,000
ceiling might not serve as well as $1,000,” ibid., the Court
found “no indication” that the $1,000 contribution limita
tions imposed by the Act would have “any dramatic ad
verse effect on the funding of campaigns,” id., at 21. It
therefore found the limitations constitutional.
   Since Buckley, the Court has consistently upheld contri
bution limits in other statutes. Shrink, 528 U. S. 377
($1075 limit on contributions to candidates for Missouri
state auditor); California Medical Assn., 453 U. S. 182
($5,000 limit on contributions to multicandidate political
committees). The Court has recognized, however, that
contribution limits might sometimes work more harm to
protected First Amendment interests than their anticor
ruption objectives could justify. See Shrink, supra, at
395–397; Buckley, supra, at 21. And individual Members
of the Court have expressed concern lest too low a limit
magnify the “reputation-related or media-related advan
tages of incumbency and thereby insulat[e] legislators
from effective electoral challenge.” Shrink, supra, at 403–
404 (BREYER, J., joined by GINSBURG, J., concurring). In
the cases before us, the petitioners challenge Act 64’s
contribution limits on that basis.
                             B
  Following Buckley, we must determine whether Act 64’s
contribution limits prevent candidates from “amassing the
resources necessary for effective [campaign] advocacy,”
424 U. S., at 21; whether they magnify the advantages of
14                  RANDALL v. SORRELL

                     Opinion of BREYER, J.

incumbency to the point where they put challengers to a
significant disadvantage; in a word, whether they are too
low and too strict to survive First Amendment scrutiny.
In answering these questions, we recognize, as Buckley
stated, that we have “no scalpel to probe” each possible
contribution level. Id., at 30. We cannot determine with
any degree of exactitude the precise restriction necessary
to carry out the statute’s legitimate objectives. In practice,
the legislature is better equipped to make such empirical
judgments, as legislators have “particular expertise” in
matters related to the costs and nature of running for
office. McConnell, 540 U. S., at 137. Thus ordinarily we
have deferred to the legislature’s determination of such
matters.
   Nonetheless, as Buckley acknowledged, we must recog
nize the existence of some lower bound. At some point the
constitutional risks to the democratic electoral process
become too great. After all, the interests underlying con
tribution limits, preventing corruption and the appearance
of corruption, “directly implicate the integrity of our elec
toral process.” McConnell, supra, at 136 (internal quota
tion marks omitted). Yet that rationale does not simply
mean “the lower the limit, the better.” That is because
contribution limits that are too low can also harm the
electoral process by preventing challengers from mounting
effective campaigns against incumbent officeholders,
thereby reducing democratic accountability. Were we to
ignore that fact, a statute that seeks to regulate campaign
contributions could itself prove an obstacle to the very
electoral fairness it seeks to promote. Thus, we see no
alternative to the exercise of independent judicial judg
ment as a statute reaches those outer limits. And, where
there is strong indication in a particular case, i.e., danger
signs, that such risks exist (both present in kind and likely
serious in degree), courts, including appellate courts, must
review the record independently and carefully with an eye
                 Cite as: 548 U. S. ____ (2006)           15

                     Opinion of BREYER, J.

toward assessing the statute’s “tailoring,” that is, toward
assessing the proportionality of the restrictions. See Bose
Corp. v. Consumers Union of United States, Inc., 466 U. S.
485, 499 (1984) (“[A]n appellate court has an obligation to
‘make an independent examination of the whole record’ in
order to make sure that ‘the judgment does not constitute
a forbidden intrusion on the field of free expression’ ”
(quoting New York Times Co. v. Sullivan, 376 U. S. 254,
284–286 (1964))).
  We find those danger signs present here. As compared
with the contribution limits upheld by the Court in the
past, and with those in force in other States, Act 64’s
limits are sufficiently low as to generate suspicion that
they are not closely drawn. The Act sets its limits per
election cycle, which includes both a primary and a gen
eral election. Thus, in a gubernatorial race with both
primary and final election contests, the Act’s contribution
limit amounts to $200 per election per candidate (with
significantly lower limits for contributions to candidates
for State Senate and House of Representatives, see supra,
at 3). These limits apply both to contributions from indi
viduals and to contributions from political parties,
whether made in cash or in expenditures coordinated (or
presumed to be coordinated) with the candidate. See
supra, at 3–4.
  These limits are well below the limits this Court upheld
in Buckley. Indeed, in terms of real dollars (i.e., adjusting
for inflation), the Act’s $200 per election limit on individ
ual contributions to a campaign for governor is slightly
more than one-twentieth of the limit on contributions to
campaigns for federal office before the Court in Buckley.
Adjusted to reflect its value in 1976 (the year Buckley was
decided), Vermont’s contribution limit on campaigns for
statewide office (including governor) amounts to $113.91
per 2-year election cycle, or roughly $57 per election, as
compared to the $1,000 per election limit on individual
16                  RANDALL v. SORRELL

                     Opinion of BREYER, J.

contributions at issue in Buckley. (The adjusted value of
Act 64’s limit on contributions from political parties to
candidates for statewide office, again $200 per candidate
per election, is just over one one-hundredth of the compa
rable limit before the Court in Buckley, $5,000 per elec
tion.) Yet Vermont’s gubernatorial district—the entire
State—is no smaller than the House districts to which
Buckley’s limits applied. In 1976, the average congres
sional district contained a population of about 465,000.
Dept. of Commerce, Bureau of Census, Statistical Abstract
of the United States 459 (1976) (Statistical Abstract)
(describing results of 1970 census). Indeed, Vermont’s
population is 621,000—about one-third larger. Statistical
Abstract 21 (2006) (describing Vermont’s population in
2004).
   Moreover, considered as a whole, Vermont’s contribution
limits are the lowest in the Nation. Act 64 limits contribu
tions to candidates for statewide office (including gover
nor) to $200 per candidate per election. We have found no
State that imposes a lower per election limit. Indeed, we
have found only seven States that impose limits on contri
butions to candidates for statewide office at or below $500
per election, more than twice Act 64’s limit. Cf. Ariz. Rev.
Stat. Ann. §16–905 (West Cum. Supp. 2005) ($760 per
election cycle, or $380 per election, adjusted for inflation);
Colo. Const., Art. XXVIII, §3 ($500 per election, adjusted
for inflation); Fla. Stat. §106.08(1)(a) (2003) ($500 per
election); Me. Rev. Stat. Ann., Tit. 21A, §1015(1) (1993)
($500 for governor, $250 for other statewide office, per
election); Mass. Gen. Laws, ch. 55, §7A (West Supp. 2006)
($500 per year, or $250 per election); Mont. Code Ann.
§13–37–216(1)(a) (2005) ($500 for governor, $250 for other
statewide office, per election); S. D. Codified Laws §12–25–
1.1 (2004) ($1,000 per year, or $500 per election). We are
aware of no State that imposes a limit on contributions
from political parties to candidates for statewide office
                  Cite as: 548 U. S. ____ (2006)            17

                      Opinion of BREYER, J.

lower than Act 64’s $200 per candidate per election limit.
Cf. Me. Rev. Stat. Ann., Tit. 21A, §1015(1) (1993) (next
lowest: $500 for contribution from party to candidate for
governor, $250 for contribution from party to candidate for
other statewide office, both per election). Similarly, we
have found only three States that have limits on contribu
tions to candidates for state legislature below Act 64’s
$150 and $100 per election limits. Ariz. Rev. Stat. Ann.
§16–905 (West Cum. Supp. 2005) ($296 per election cycle,
or $148 per election); Mont. Code Ann. §13–37–216(1)(a)
(2005) ($130 per election); S. D. Codified Laws §12–25–1.1
(2004) ($250 per year, or $125 per election). And we are
aware of no State that has a lower limit on contributions
from political parties to state legislative candidates. Cf.
Me. Rev. Stat. Ann., Tit. 21A, §1015(1) (1993) (next lowest:
$250 per election).
   Finally, Vermont’s limit is well below the lowest limit
this Court has previously upheld, the limit of $1,075 per
election (adjusted for inflation every two years, see Mo.
Rev. Stat. §130.032.2 (1998 Cum. Supp.)) for candidates
for Missouri state auditor. Shrink, 528 U. S. 377. The
comparable Vermont limit of roughly $200 per election,
not adjusted for inflation, is less than one-sixth of Mis
souri’s current inflation-adjusted limit ($1,275).
   We recognize that Vermont’s population is much smaller
than Missouri’s. Indeed, Vermont is about one-ninth of
the size of Missouri. Statistical Abstract 21 (2006). Thus,
per citizen, Vermont’s limit is slightly more generous. As
of 2006, the ratio of the contribution limit to the size of the
constituency in Vermont is .00064, while Missouri’s ratio
is .00044, 31% lower. Cf. App. 55 (doing same calculation
in 2000).
   But this does not necessarily mean that Vermont’s
limits are less objectionable than the limit upheld in
Shrink. A campaign for state auditor is likely to be less
costly than a campaign for governor; campaign costs do
18                 RANDALL v. SORRELL

                     Opinion of BREYER, J.

not automatically increase or decrease in precise propor
tion to the size of an electoral district. See App. 66 (1998
winning candidate for Vermont state auditor spent about
$60,000; winning candidate for governor spent about
$340,000); Opensecrets.org, The Big Picture, 2004 Cycle:
Hot Races, available at http://www.opensecrets.org/
bigpicture/hotraces.asp?cycle=2004 (as visited June 22,
2006, and available in Clerk of Court’s case file) (U. S.
Senate campaigns identified as competitive spend less per
voter than U. S. House campaigns identified as competi
tive). Moreover, Vermont’s limits, unlike Missouri’s lim
its, apply in the same amounts to contributions made by
political parties. Mo. Rev. Stat. §130.032.4 (2000) (enact
ing limits on contributions from political parties to candi
dates 10 times higher than limits on contributions from
individuals). And, as we have said, Missouri’s (current)
$1,275 per election limit, unlike Vermont’s $200 per elec
tion limit, is indexed for inflation. See supra, at 17; see
also Mo. Rev. Stat. §130.032.2 (2000).
    The factors we have mentioned offset any neutralizing
force of population differences. At the very least, they
make it difficult to treat Shrink’s (then) $1,075 limit as
providing affirmative support for the lawfulness of Ver
mont’s far lower levels. Cf. 528 U. S., at 404 (BREYER, J.,
concurring) (The Shrink “limit . . . is low enough to raise
. . . a [significant constitutional] question”). And even
were that not so, Vermont’s failure to index for inflation
means that Vermont’s levels would soon be far lower than
Missouri’s regardless of the method of comparison.
    In sum, Act 64’s contribution limits are substantially
lower than both the limits we have previously upheld and
comparable limits in other States. These are danger signs
that Act 64’s contribution limits may fall outside tolerable
First Amendment limits. We consequently must examine
the record independently and carefully to determine
whether Act 64’s contribution limits are “closely drawn” to
                 Cite as: 548 U. S. ____ (2006)          19

                     Opinion of BREYER, J.

match the State’s interests.
                               C
   Our examination of the record convinces us that, from a
constitutional perspective, Act 64’s contribution limits are
too restrictive. We reach this conclusion based not merely
on the low dollar amounts of the limits themselves, but
also on the statute’s effect on political parties and on
volunteer activity in Vermont elections. Taken together,
Act 64’s substantial restrictions on the ability of candi
dates to raise the funds necessary to run a competitive
election, on the ability of political parties to help their
candidates get elected, and on the ability of individual
citizens to volunteer their time to campaigns show that
the Act is not closely drawn to meet its objectives. In
particular, five factors together lead us to this decision.
   First, the record suggests, though it does not conclu
sively prove, that Act 64’s contribution limits will signifi
cantly restrict the amount of funding available for chal
lengers to run competitive campaigns. For one thing, the
petitioners’ expert, Clark Bensen, conducted a race-by
race analysis of the 1998 legislative elections (the last to
take place before Act 64 took effect) and concluded that
Act 64’s contribution limits would have reduced the funds
available in 1998 to Republican challengers in competitive
races in amounts ranging from 18% to 53% of their total
campaign income. See 3 Tr. 52–57 (estimating loss of 47%
of funds for candidate Tully, 50% for Harvey, 53% for
Welch, 19% for Bahre, 29% for Delaney, 36% for LaRoc
que, 18% for Smith, and 31% for Brown).
   For another thing, the petitioners’ expert witnesses
produced evidence and analysis showing that Vermont
political parties (particularly the Republican Party) “tar
get” their contributions to candidates in competitive races,
that those contributions represent a significant amount of
total candidate funding in such races, and that the contri
20                  RANDALL v. SORRELL

                      Opinion of BREYER, J.

bution limits will cut the parties’ contributions to competi
tive races dramatically. See 1 id., at 189–190; 3 id., at 50–
51; 8 id., at 139; 10 id., at 150; see also, e.g., Gierzynski &
Breaux, The Role of Parties in Legislative Campaign
Financing, 15 Am. Rev. Politics 171 (1994); Thompson,
Cassie, & Jewell, A Sacred Cow or Just a Lot of Bull?
Party and PAC Money in State Legislative Elections, 47
Pol. Sci. Q. 223 (1994). Their statistics showed that the
party contributions accounted for a significant percentage
of the total campaign income in those races. And their
studies showed that Act 64’s contribution limits would cut
the party contributions by between 85% (for the legisla
ture on average) and 99% (for governor).
   More specifically, Bensen pointed out that in 1998, the
Republican Party made contributions to 19 Senate cam
paigns in amounts that averaged $2,001, which on average
represented 16% of the recipient campaign’s total income.
3 Tr. 84. Act 64 would reduce these contributions to $300
per campaign, an average reduction of about 85%. Ibid.
The party contributed to 50 House campaigns in amounts
averaging $787, which on average represented 28% of the
recipient campaign’s total income. Id., at 85. Act 64
would reduce these contributions to $200 per campaign,
an average reduction of 74.5%. Ibid. And the party con
tributed $40,600 to its gubernatorial candidate, an
amount that accounted for about 16% of the candidate’s
funding. Id., at 86. The Act would have reduced that
contribution by 99%, to $400.
   Bensen added that 57% of all 1998 Senate campaigns
and 30% of all House campaigns exceeded Act 64’s expen
diture limits, which were enacted along with the statute’s
contribution limits. 7 Trial Exhs. in No. 00–9159(L) etc.
(CA2), Exh. 8, p. 2351. Moreover, 27% of all Senate cam
paigns and 10% of all House campaigns spent more than
double those limits. Ibid.
                 Cite as: 548 U. S. ____ (2006)           21

                     Opinion of BREYER, J.

   The respondents did not contest these figures. Rather,
they presented evidence that focused, not upon strongly
contested campaigns, but upon the funding amounts avail
able for the average campaign. The respondents’ expert,
Anthony Gierzynski, concluded, for example, that Act 64
would have a “minimal effect on . . . candidates’ ability to
raise funds.” App. 46. But he rested this conclusion upon
his finding that “only a small proportion of” all contribu
tions to all campaigns for state office “made during the
last three elections would have been affected by the new
limits.” Id., at 47; see also id., at 51 (discussing “average
amount of revenues lost to the limits” in legislative races
(emphasis added)); id., at 52–53 (discussing total number
of campaigns receiving contributions over Act 64’s limit).
The lower courts similarly relied almost exclusively on
averages in assessing Act 64’s effect. See 118 F. Supp. 2d,
at 470 (“Approximately 88% to 96% of the campaign con
tributions to recent House races were under $200” (empha
sis added)); id., at 478 (“Expert testimony revealed that
over the last three election cycles the percentage of all
candidates’ contributions received over the contribution
limits was less than 10%” (emphasis added)).
   The respondents’ evidence leaves the petitioners’ evi
dence unrebutted in certain key respects. That is because
the critical question concerns not simply the average effect
of contribution limits on fundraising but, more impor
tantly, the ability of a candidate running against an in
cumbent officeholder to mount an effective challenge. And
information about average races, rather than competitive
races, is only distantly related to that question, because
competitive races are likely to be far more expensive than
the average race. See, e.g., N. Ornstein, T. Mann, & M.
Malbin, Vital Statistics on Congress 2001–2002, pp. 89–98
(2002) (data showing that spending in competitive elec
tions, i.e., where incumbent wins with less than 60% of
vote or where incumbent loses, is far greater than in most
22                  RANDALL v. SORRELL

                     Opinion of BREYER, J.

elections, where incumbent wins with more than 60% of
the vote). We concede that the record does contain some
anecdotal evidence supporting the respondents’ position,
namely, testimony about a post-Act-64 competitive may
oral campaign in Burlington, which suggests that a chal
lenger can “amas[s] the resources necessary for effective
advocacy,” Buckley, 424 U. S., at 21. But the facts of that
particular election are not described in sufficient detail to
offer a convincing refutation of the implication arising
from the petitioners’ experts’ studies.
  Rather, the petitioners’ studies, taken together with low
average Vermont campaign expenditures and the typically
higher costs that a challenger must bear to overcome the
name-recognition advantage enjoyed by an incumbent,
raise a reasonable inference that the contribution limits
are so low that they may pose a significant obstacle to
candidates in competitive elections. Cf. Ornstein, supra,
at 87–96 (In 2000 U. S. House and Senate elections, suc
cessful challengers spent far more than the average candi
date). Information about average races does not rebut
that inference. Consequently, the inference amounts to
one factor (among others) that here counts against the
constitutional validity of the contribution limits.
  Second, Act 64’s insistence that political parties abide by
exactly the same low contribution limits that apply to
other contributors threatens harm to a particularly impor
tant political right, the right to associate in a political
party. See, e.g., California Democratic Party v. Jones, 530
U. S. 567, 574 (2000) (describing constitutional impor
tance of associating in political parties to elect candi
dates); Timmons v. Twin Cities Area New Party, 520 U. S.
351, 357 (1997) (same); Colorado I, 518 U. S., at 616
(same); Norman v. Reed, 502 U. S. 279, 288 (1992) (same).
Cf. Buckley, supra, at 20–22 (contribution limits constitute
“only a marginal restriction” on First Amendment rights
                  Cite as: 548 U. S. ____ (2006)            23

                      Opinion of BREYER, J.

because contributor remains free to associate politically,
e.g., in a political party, and “assist personally” in the
party’s “efforts on behalf of candidates”).
   The Act applies its $200 to $400 limits—precisely the
same limits it applies to an individual—to virtually all
affiliates of a political party taken together as if they were
a single contributor. Vt. Stat. Ann., Tit. 17, §2805(a)
(2002). That means, for example, that the Vermont De
mocratic Party, taken together with all its local affiliates,
can make one contribution of at most $400 to the Democ
ratic gubernatorial candidate, one contribution of at most
$300 to a Democratic candidate for State Senate, and one
contribution of at most $200 to a Democratic candidate for
the State House of Representatives. The Act includes
within these limits not only direct monetary contributions
but also expenditures in kind: stamps, stationery, coffee,
doughnuts, gasoline, campaign buttons, and so forth. See
§2801(2). Indeed, it includes all party expenditures “in
tended to promote the election of a specific candidate or
group of candidates” as long as the candidate’s campaign
“facilitate[s],” “solicit[s],” or “approve[s]” them. §§2809(a),
(c). And a party expenditure that “primarily benefits six
or fewer candidates who are associated with the” party is
“presumed” to count against the party’s contribution
limits. §2809(d).
   In addition to the negative effect on “amassing funds”
that we have described, see supra, at 18–21, the Act would
severely limit the ability of a party to assist its candidates’
campaigns by engaging in coordinated spending on adver
tising, candidate events, voter lists, mass mailings, even
yard signs. And, to an unusual degree, it would discour
age those who wish to contribute small amounts of money
to a party, amounts that easily comply with individual
contribution limits. Suppose that many individuals do not
know Vermont legislative candidates personally, but wish
24                 RANDALL v. SORRELL

                     Opinion of BREYER, J.

to contribute, say, $20 or $40, to the State Republican
Party, with the intent that the party use the money to
help elect whichever candidates the party believes would
best advance its ideals and interests—the basic object of a
political party. Or, to take a more extreme example,
imagine that 6,000 Vermont citizens each want to give $1
to the State Democratic Party because, though unfamiliar
with the details of the individual races, they would like to
make a small financial contribution to the goal of electing
a Democratic state legislature. And further imagine that
the party believes control of the legislature will depend on
the outcome of three (and only three) House races. The
Act forbids the party from giving $2,000 (of the $6,000) to
each of its candidates in those pivotal races. Indeed, it
permits the party to give no more than $200 to each can
didate, thereby thwarting the aims of the 6,000 donors
from making a meaningful contribution to state politics by
giving a small amount of money to the party they support.
Thus, the Act would severely inhibit collective political
activity by preventing a political party from using contri
butions by small donors to provide meaningful assistance
to any individual candidate. See supra, at 19.
   We recognize that we have previously upheld limits on
contributions from political parties to candidates, in par
ticular the federal limits on coordinated party spending.
Colorado II, 533 U. S. 431. And we also recognize that any
such limit will negatively affect to some extent the fund-
allocating party function just described. But the contribu
tion limits at issue in Colorado II were far less problem
atic, for they were significantly higher than Act 64’s lim
its. See id., at 438–439, and n. 3, 442, n. 7 (at least
$67,560 in coordinated spending and $5,000 in direct cash
contributions for U. S. Senate candidates, at least $33,780
in coordinated spending and $5,000 in direct cash contri
butions for U. S. House candidates). And they were much
higher than the federal limits on contributions from indi
                  Cite as: 548 U. S. ____ (2006)             25

                      Opinion of BREYER, J.

viduals to candidates, thereby reflecting an effort by Con
gress to balance (1) the need to allow individuals to par
ticipate in the political process by contributing to political
parties that help elect candidates with (2) the need to
prevent the use of political parties “to circumvent contri
bution limits that apply to individuals.” Id., at 453. Act
64, by placing identical limits upon contributions to candi
dates, whether made by an individual or by a political
party, gives to the former consideration no weight at all.
   We consequently agree with the District Court that the
Act’s contribution limits “would reduce the voice of politi
cal parties” in Vermont to a “whisper.” 118 F. Supp. 2d, at
487. And we count the special party-related harms that
Act 64 threatens as a further factor weighing against the
constitutional validity of the contribution limits.
   Third, the Act’s treatment of volunteer services aggra
vates the problem. Like its federal statutory counterpart,
the Act excludes from its definition of “contribution” all
“services provided without compensation by individuals
volunteering their time on behalf of a candidate.” Vt. Stat.
Ann., Tit. 17, §2801(2) (2002). Cf. 2 U. S. C. §431(8)(B)(i)
(2000 ed. and Supp. III) (similar exemption in federal
campaign finance statute). But the Act does not exclude
the expenses those volunteers incur, such as travel ex
penses, in the course of campaign activities. The Act’s
broad definitions would seem to count those expenses
against the volunteer’s contribution limit, at least where
the spending was facilitated or approved by campaign
officials.    Vt. Stat. Ann., Tit. 17, §2801(3) (2002)
(“[E]xpenditure” includes “anything of value, paid . . . for
the purpose of influencing an election”); §§2809(a), (c) (Any
“expenditure . . . intentionally facilitated by, solicited by or
approved by the candidate” counts as a “contribution”).
And, unlike the Federal Government’s treatment of com
parable requirements, the State has not (insofar as we are
26                 RANDALL v. SORRELL

                     Opinion of BREYER, J.

aware) created an exception excluding such expenses. Cf.
2 U. S. C. §§431(8)(B)(iv), (ix) (2000 ed. and Supp. III)
(excluding from the definition of “contribution” volunteer
travel expenses up to $1,000 and payment by political
party for campaign materials used in connection with
volunteer activities).
   The absence of some such exception may matter in the
present context, where contribution limits are very low.
That combination, low limits and no exceptions, means
that a gubernatorial campaign volunteer who makes four
or five round trips driving across the State performing
volunteer activities coordinated with the campaign can
find that he or she is near, or has surpassed, the contribu
tion limit. So too will a volunteer who offers a campaign
the use of her house along with coffee and doughnuts for a
few dozen neighbors to meet the candidate, say, two or
three times during a campaign. Cf. Vt. Stat. Ann., Tit. 17,
§2809(d) (2002) (excluding expenditures for such activities
only up to $100). Such supporters will have to keep care
ful track of all miles driven, postage supplied (500 stamps
equals $200), pencils and pads used, and so forth. And
any carelessness in this respect can prove costly, perhaps
generating a headline, “Campaign laws violated,” that
works serious harm to the candidate.
   These sorts of problems are unlikely to affect the consti
tutionality of a limit that is reasonably high. Cf. Buckley,
424 U. S., at 36–37 (Coordinated expenditure by a volun
teer “provides material financial assistance to a candi
date,” and therefore “may properly be viewed as a contri
bution”). But Act 64’s contribution limits are so low, and
its definition of “contribution” so broad, that the Act may
well impede a campaign’s ability effectively to use volun
teers, thereby making it more difficult for individuals to
associate in this way. Cf. id., at 22 (Federal contribution
limits “leave the contributor free to become a member of
                 Cite as: 548 U. S. ____ (2006)           27

                     Opinion of BREYER, J.

any political association and to assist personally in the
association’s efforts on behalf of candidates”). Again, the
very low limits at issue help to transform differences in
degree into difference in kind. And the likelihood of un
justified interference in the present context is sufficiently
great that we must consider the lack of tailoring in the
Act’s definition of “contribution” as an added factor count
ing against the constitutional validity of the contribution
limits before us.
   Fourth, unlike the contribution limits we upheld in
Shrink, see supra, at 16, Act 64’s contribution limits are
not adjusted for inflation. Its limits decline in real value
each year. Indeed, in real dollars the Act’s limits have
already declined by about 20% ($200 in 2006 dollars has a
real value of $160.66 in 1997 dollars). A failure to index
limits means that limits which are already suspiciously
low, see supra, at 14–17, will almost inevitably become too
low over time. It means that future legislation will be
necessary to stop that almost inevitable decline, and it
thereby imposes the burden of preventing the decline upon
incumbent legislators who may not diligently police the
need for changes in limit levels to assure the adequate
financing of electoral challenges.
   Fifth, we have found nowhere in the record any special
justification that might warrant a contribution limit so
low or so restrictive as to bring about the serious associa
tional and expressive problems that we have described.
Rather, the basic justifications the State has advanced in
support of such limits are those present in Buckley. The
record contains no indication that, for example, corruption
(or its appearance) in Vermont is significantly more seri
ous a matter than elsewhere. Indeed, other things being
equal, one might reasonably believe that a contribution of
say, $250 (or $450) to a candidate’s campaign was less
likely to prove a corruptive force than the far larger con
28                  RANDALL v. SORRELL

                     Opinion of BREYER, J.

tributions at issue in the other campaign finance cases we
have considered. See supra, at 15–17.
   These five sets of considerations, taken together, lead us
to conclude that Act 64’s contribution limits are not nar
rowly tailored. Rather, the Act burdens First Amendment
interests by threatening to inhibit effective advocacy by
those who seek election, particularly challengers; its con
tribution limits mute the voice of political parties; they
hamper participation in campaigns through volunteer
activities; and they are not indexed for inflation. Vermont
does not point to a legitimate statutory objective that
might justify these special burdens. We understand that
many, though not all, campaign finance regulations im
pose certain of these burdens to some degree. We also
understand the legitimate need for constitutional leeway
in respect to legislative line-drawing. But our discussion
indicates why we conclude that Act 64 in this respect
nonetheless goes too far. It disproportionately burdens
numerous First Amendment interests, and consequently,
in our view, violates the First Amendment.
   We add that we do not believe it possible to sever some
of the Act’s contribution limit provisions from others that
might remain fully operative. See Champlin Refining Co.
v. Corporation Comm’n of Okla., 286 U. S. 210, 234 (1932)
(“invalid part may be dropped if what is left is fully opera
tive as a law”); see also Minnesota v. Mille Lacs Band of
Chippewa Indians, 526 U. S. 172, 191 (1999) (severability
“essentially an inquiry into legislative intent”); Vt. Stat.
Ann., Tit. 1, §215 (2003) (severability principles apply to
Vermont statutes). To sever provisions to avoid constitu
tional objection here would require us to write words into
the statute (inflation indexing), or to leave gaping loop
holes (no limits on party contributions), or to foresee which
of many different possible ways the legislature might
respond to the constitutional objections we have found.
                  Cite as: 548 U. S. ____ (2006)           29

                      Opinion of BREYER, J.

Given these difficulties, we believe the Vermont Legisla
ture would have intended us to set aside the statute’s
contribution limits, leaving the legislature free to rewrite
those provisions in light of the constitutional difficulties
we have identified.
                             IV
   We conclude that Act 64’s expenditure limits violate the
First Amendment as interpreted in Buckley v. Valeo. We
also conclude that the specific details of Act 64’s contribu
tion limits require us to hold that those limits violate the
First Amendment, for they burden First Amendment
interests in a manner that is disproportionate to the pub
lic purposes they were enacted to advance. Given our
holding, we need not, and do not, examine the constitu
tionality of the statute’s presumption that certain party
expenditures are coordinated with a candidate. Vt. Stat.
Ann., Tit. 17, §2809(d) (2002). Accordingly, the judgment
of the Court of Appeals is reversed, and the cases are
remanded for further proceedings.
                                             It is so ordered.
                  Cite as: 548 U. S. ____ (2006)             1

                       Opinion of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

               Nos. 04–1528, 04–1530 and 04–1697
                          _________________


          NEIL RANDALL, ET AL., PETITIONERS
04–1528                   v.
              WILLIAM H. SORRELL ET AL.

VERMONT REPUBLICAN STATE COMMITTEE, ET AL.,
               PETITIONERS
04–1530              v.
         WILLIAM H. SORRELL ET AL.

    WILLIAM H. SORRELL, ET AL., PETITIONERS
04–1697              v.
             NEIL RANDALL ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                         [June 26, 2006]

  JUSTICE ALITO, concurring in part and concurring in the
judgment.
  I concur in the judgment and join in JUSTICE BREYER’s
opinion except for Parts II–B–1 and II–B–2. Contrary to
the suggestion of those sections, respondents’ primary
defense of Vermont’s expenditure limits is that those
limits are consistent with Buckley v. Valeo, 424 U. S. 1
(1976) (per curiam). See Brief for William H. Sorrell et al. in
Nos. 04–1528 and 04–1530, pp. 15–28 (hereinafter Sorrell
Brief); Brief for Vermont Public Interest Research Group
et al. in Nos. 04–1528 and 04–1530, pp. 5–36 (hereinafter
VPIRG Brief). Only as a backup argument, an afterthought
almost, do respondents make a naked plea for us to “revisit
Buckley.” Sorrell Brief 28; VPIRG Brief 36. This is fairly
2                   RANDALL v. SORRELL

                      Opinion of ALITO, J.

incongruous, given that respondents’ defense of Vermont’s
contribution limits rests squarely on Buckley and later
decisions that built on Buckley, and yet respondents fail to
explain why it would be appropriate to reexamine only one
part of the holding in Buckley. More to the point, respon
dents fail to discuss the doctrine of stare decisis or the
Court’s cases elaborating on the circumstances in which it is
appropriate to reconsider a prior constitutional decision.
Indeed, only once in 99 pages of briefing from respondents
do the words “stare decisis” appear, and that reference is in
connection with contribution limits. See Sorrell Brief 31.
Such an incomplete presentation is reason enough to refuse
respondents’ invitation to reexamine Buckley. See United
States v. International Business Machines Corp., 517 U. S.
843, 856 (1996).
  Whether or not a case can be made for reexamining
Buckley in whole or in part, what matters is that respon
dents do not do so here, and so I think it unnecessary to
reach the issue.
                 Cite as: 548 U. S. ____ (2006)          1

              KENNEDY, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________

              Nos. 04–1528, 04–1530 and 04–1697
                         _________________


          NEIL RANDALL, ET AL., PETITIONERS
04–1528                   v.
              WILLIAM H. SORRELL ET AL.

VERMONT REPUBLICAN STATE COMMITTEE, ET AL.,
               PETITIONERS
04–1530              v.
         WILLIAM H. SORRELL ET AL.

    WILLIAM H. SORRELL, ET AL., PETITIONERS
04–1697              v.
             NEIL RANDALL ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                        [June 26, 2006]

   JUSTICE KENNEDY, concurring in the judgment.
   The Court decides the constitutionality of the limita
tions Vermont places on campaign expenditures and con
tributions. I agree that both limitations violate the First
Amendment.
   As the plurality notes, our cases hold that expenditure
limitations “place substantial and direct restrictions on
the ability of candidates, citizens, and associations to
engage in protected political expression, restrictions that
the First Amendment cannot tolerate.” Buckley v. Valeo,
424 U. S. 1, 58–59 (1976) (per curiam); see also Colorado
Republican Federal Campaign Comm. v. Federal Election
Comm’n, 518 U. S. 604, 618 (1996) (principal opinion);
Federal Election Comm’n v. National Conservative Political
2                  RANDALL v. SORRELL

              KENNEDY, J., concurring in judgment

Action Comm., 470 U. S. 480, 497 (1985).
  The parties neither ask the Court to overrule Buckley in
full nor challenge the level of scrutiny that decision ap
plies to campaign contributions. The exacting scrutiny the
plurality applies to expenditure limitations, however, is
appropriate. For the reasons explained in the plurality
opinion, respondents’ attempts to distinguish the present
limitations from those we have invalidated are unavailing.
The Court has upheld contribution limits that do “not
come even close to passing any serious scrutiny.” Nixon v.
Shrink Missouri Government PAC, 528 U. S. 377, 410
(2000) (KENNEDY, J., dissenting). Those concerns aside,
Vermont’s contributions, as the plurality’s detailed analy
sis indicates, are even more stifling than the ones that
survived Shrink’s unduly lenient review.
  The universe of campaign finance regulation is one this
Court has in part created and in part permitted by its
course of decisions. That new order may cause more prob
lems than it solves. On a routine, operational level the
present system requires us to explain why $200 is too
restrictive a limit while $1,500 is not. Our own experience
gives us little basis to make these judgments, and cer
tainly no traditional or well-established body of law exists
to offer guidance. On a broader, systemic level political
parties have been denied basic First Amendment rights.
See, e.g., McConnell v. Federal Election Comm’n, 540 U. S.
93, 286–287, 313 (2003) (KENNEDY, J., concurring in judg
ment in part and dissenting in part). Entering to fill the
void have been new entities such as political action com
mittees, which are as much the creatures of law as of
traditional forces of speech and association. Those entities
can manipulate the system and attract their own elite
power brokers, who operate in ways obscure to the ordi
nary citizen.
  Viewed within the legal universe we have ratified and
helped create, the result the plurality reaches is correct;
                Cite as: 548 U. S. ____ (2006)         3

             KENNEDY, J., concurring in judgment

given my own skepticism regarding that system and its
operation, however, it seems to me appropriate to concur
only in the judgment.
                      Cite as: 548 U. S. ____ (2006)                      1

                   THOMAS, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                               _________________

                  Nos. 04–1528, 04–1530 and 04–1697
                               _________________


           NEIL RANDALL, ET AL., PETITIONERS
04–1528                    v.
               WILLIAM H. SORRELL ET AL.

VERMONT REPUBLICAN STATE COMMITTEE, ET AL.,
               PETITIONERS
04–1530              v.
         WILLIAM H. SORRELL ET AL.

    WILLIAM H. SORRELL, ET AL., PETITIONERS
04–1697              v.
             NEIL RANDALL ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                             [June 26, 2006]

  JUSTICE THOMAS, with whom JUSTICE SCALIA joins,
concurring in the judgment.
  Although I agree with the plurality that Vt. Stat. Ann.,
Tit. 17, §2801 et seq. (2002) (Act 64), is unconstitutional, I
disagree with its rationale for striking down that statute.
Invoking stare decisis, the plurality rejects the invitation
to overrule Buckley v. Valeo, 424 U. S. 1 (1976) (per cu
riam).1 It then applies Buckley to invalidate the expendi
——————
   1 Although the plurality’s stare decisis analysis is limited to Buckley’s

treatment of expenditure limitations, its reasoning cannot be so con
fined, and would apply equally to Buckley’s standard for evaluating
contribution limits. See ante, at 10 (noting, inter alia, that Buckley has
engendered “considerable reliance” that would be “dramatically under
mine[d]” by overruling it now).
2                   RANDALL v. SORRELL

               THOMAS, J., concurring in judgment

ture limitations and, less persuasively, the contribution
limitations. I continue to believe that Buckley provides
insufficient protection to political speech, the core of the
First Amendment. The illegitimacy of Buckley is further
underscored by the continuing inability of the Court (and
the plurality here) to apply Buckley in a coherent and
principled fashion. As a result, stare decisis should pose
no bar to overruling Buckley and replacing it with a stan
dard faithful to the First Amendment. Accordingly, I
concur only in the judgment.
                               I
   I adhere to my view that this Court erred in Buckley
when it distinguished between contribution and expendi
ture limits, finding the former to be a less severe in
fringement on First Amendment rights. See Nixon v.
Shrink Missouri Government PAC, 528 U. S. 377, 410–418
(2000) (dissenting opinion) (Shrink); Federal Election
Comm’n v. Colorado Republican Federal Campaign
Comm., 533 U. S. 431, 465–466 (2001) (Colorado II) (dis
senting opinion); Colorado Republican Federal Campaign
Comm. v. Federal Election Comm’n, 518 U. S. 604, 635–
644 (1996) (Colorado I) (opinion concurring in judgment
and dissenting in part). “[U]nlike the Buckley Court, I
believe that contribution limits infringe as directly and as
seriously upon freedom of political expression and associa
tion as do expenditure limits.” Id., at 640. The Buckley
Court distinguished contributions from expenditures
based on the presence of an intermediary between a con
tributor and the speech eventually produced. But that
reliance is misguided, given that “[e]ven in the case of a
direct expenditure, there is usually some go-between that
facilitates the dissemination of the spender’s message.”
Colorado I, supra, at 638–639; Shrink, supra, at 413–418
(Thomas, J., dissenting). Likewise, Buckley’s suggestion
that contribution caps only marginally restrict speech,
                 Cite as: 548 U. S. ____ (2006)            3

               THOMAS, J., concurring in judgment

because “[a] contribution serves as a general expression of
support for the candidate and his views, but does not
communicate the underlying basis for the support,” 424
U. S., at 21, even if descriptively accurate, does not sup
port restrictions on contributions. After all, statements of
general support are as deserving of constitutional protec
tion as those that communicate specific reasons for that
support. Colorado I, supra, at 639–640 (opinion of Tho
mas, J.); Shrink, supra, at 414–415, and n. 3 (Thomas, J.,
dissenting). Accordingly, I would overrule Buckley and
subject both the contribution and expenditure restrictions
of Act 64 to strict scrutiny, which they would fail. See
Colorado I, supra, at 640–641 (opinion of Thomas, J.) (“I
am convinced that under traditional strict scrutiny, broad
prophylactic caps on both spending and giving in the
political process . . . are unconstitutional”). See also Colo
rado II, supra, at 465–466 (Thomas, J., dissenting).
                              II
   The plurality opinion, far from making the case for
Buckley as a rule of law, itself demonstrates that Buckley’s
limited scrutiny of contribution limits is “insusceptible of
principled application,” and accordingly is not entitled to
stare decisis effect. See BMW of North America, Inc. v.
Gore, 517 U. S. 559, 599 (1996) (SCALIA, J., dissenting).
Indeed, “ ‘when governing decisions are unworkable or are
badly reasoned, this Court has never felt constrained to
follow precedent.’ ” Vieth v. Jubelirer, 541 U. S. 267, 306
(2004) (plurality opinion) (quoting Payne v. Tennessee, 501
U. S. 808, 827 (1991); internal quotation marks omitted).
Today’s newly minted, multifactor test, particularly when
read in combination with the Court’s decision in Shrink,
supra, places this Court in the position of addressing the
propriety of regulations of political speech based upon
little more than its impression of the appropriate limits.
   The plurality sets forth what appears to be a two-step
4                   RANDALL v. SORRELL

               THOMAS, J., concurring in judgment

process for evaluating the validity of contribution limits:
First, determine whether there are “danger signs” in a
particular case that the limits are too low; and, second,
use “independent judicial judgment” to “review the record
independently and carefully with an eye towards assessing
the statute’s ‘tailoring,’ that is, towards assessing the
proportionality of the restrictions.” Ante, at 14. Neither
step of this test can be reduced to a workable inquiry to be
performed by States attempting to comply with this
Court’s jurisprudence.
    As to the first step, it is entirely unclear how to deter
mine whether limits are so low as to constitute “danger
signs” that require a court to “examine the record inde
pendently and carefully.” Ante, at 18. The plurality
points to several aspects of the Act that support its conclu
sion that such signs are present here: (1) the limits are set
per election cycle, rather than divided between primary
and general elections; (2) the limits apply to contributions
from political parties; (3) the limits are the lowest in the
Nation; and (4) the limits are below those we have previ
ously upheld. Ante, at 15–19.
    The first two elements of the Act are indeed constitu
tionally problematic, but they have no bearing on whether
the contribution limits are too low. The first substantially
advantages candidates in a general election who did not
face a serious primary challenge. In practice, this restric
tion will generally suppress more speech by challengers
than by incumbents, without serving the interests the
Court has recognized as compelling, i.e., the prevention of
corruption or the appearance thereof. Cf. B. Smith, Un
free Speech: The Folly of Campaign Finance Reform 50–51
(2001) (hereinafter Smith) (describing the ability of in
cumbents to amass money early, discouraging serious
challengers from entering a race). The second element has
no relation to these compelling interests either, given that
“ ‘[t]he very aim of a political party is to influence its can
                 Cite as: 548 U. S. ____ (2006)            5

               THOMAS, J., concurring in judgment

didate’s stance on issues and, if the candidate takes office
or is reelected, his votes.’ ” Colorado II, 533 U. S., at 476
(Thomas, J., dissenting) (citing Colorado I, 518 U. S., at
646 (Thomas, J., concurring in judgment and dissenting in
part)). That these provisions are unconstitutional, how
ever, does not make the contribution limits on individuals
unconstitutionally low.
   We are left, then, with two reasons to scrutinize Act 64’s
limitations: They are lower than those of other States, and
lower than those we have upheld in previous cases, i.e.,
Buckley and Shrink. But the relative limits of other
States cannot be the key factor, for such considerations
are nothing more than a moving target. After all, if the
Vermont Legislature simply persuaded several other
States to lower their contribution limits to parallel Act 64,
then the Act, which would still “significantly restrict the
amount of funding available for challengers to run com
petitive campaigns,” ante, at 19, would survive this aspect
of the majority’s proposed test.
   Nor is the relationship of these limits to those in Buck
ley and Shrink a critical fact. In Shrink, the Court specifi
cally determined that Buckley did not “set a minimum
constitutional threshold for contribution limits,” rejecting
such a contention as a “fundamental misunderstanding of
what we held.” 528 U. S., at 396. The plurality’s current
treatment of the limits in Shrink as a constitutional
minimum, or at least as limits below which “danger signs”
are present, thus cannot be reconciled with Shrink itself.
   Having nevertheless concluded that these “danger
signs” require us to scrutinize the record, the plurality
embarks on an odd review of the contribution limits, com
bining unrelated factors to determine that, “taken to
gether,” ante, at 19, the restrictions of Act 64 are not
closely drawn to meet their objectives. Two of these fac
tors simply cause the already stringent limitations on
individual contributions to be more stringent; i.e., volun
6                        RANDALL v. SORRELL

                    THOMAS, J., concurring in judgment

teer services count toward the contribution limit, ante, at
25–27, and the limits do not change with inflation, so they
will become even more stringent in time, ante, at 27.2
While these characteristics confirm the plurality’s impres
sion that these limits are, indeed, quite low, they have
nothing whatsoever to do with whether the restrictions
are closely drawn to meet their objectives. The plurality
would presumably uphold a limit on contributions of $1
million, even if volunteer services counted toward that
limit and the limit did not change with inflation. Charac
terizing these facts as shifting Act 64’s limits from “suspi
ciously low” to “too low,” ibid., provides no insight on how
to draw this constitutional line.
   The plurality next departs from the general applicability
of the contribution limits entirely, and notes the substan
tial interference of the contribution limits with the activi
ties of parties. Again, I do not dispute that the limitation
on party contributions is unconstitutional; as I have previ
ously noted, such limitations are unconstitutional even
under Buckley. See Colorado II, supra, at 476–477. But it
is entirely unclear why the mere fact that the “suspi
ciously low” contribution limits also apply to parties
should mean that those limits are in fact “too low” when
they are applied to individuals. If the limits impermissi
bly intrude upon the associational rights of parties, then
the limits are unconstitutional as applied to parties. But
——————
    2 Ironically,
               the plurality is troubled by the fact that the absence of a
provision adjusting the limits for inflation means that the real value of
the limits will decline, and that “the burden of preventing the decline
[lies] upon incumbent legislators who may not diligently police the need
for changes in limit levels to assure the adequate financing of electoral
challenges.” Ante, at 27. It is impossible to square this wariness of
incumbents’ disinclination to enact future laws protecting challengers
with the plurality’s deference to those same incumbents when they
make empirical judgments regarding “the precise restriction necessary
to carry out the statute’s legitimate objectives” in the first place. Ante,
at 14.
                      Cite as: 548 U. S. ____ (2006)                      7

                   THOMAS, J., concurring in judgment

limits on individuals cannot be transformed from permis
sible to too low simply because they also apply to political
parties.3
   We are left, then, with two arguably relevant points to
transform these contribution limits from the realm of the
“suspicious” to the realm of the impermissible. First, the
limits affect a substantial portion of the money given to
challengers. But contribution limits always dispropor
tionately burden challengers, who often have smaller
bases of support than incumbents. See Smith, 66–70. In
Shrink, the Court expressly rejected the argument that a
negative impact on a challenger could render a contribu
tion limit invalid, relying on the same sort of analysis of
the “average effect of contribution limits on fundraising,”
ante, at 21, that the plurality today rejects. See 528 U. S.,
at 396 (noting that 97.62% of all contributors for state
auditor made contributions of less than $2,000, and that
“[e]ven if we were to assume that the contribution limits
affected respondent[’s] ability to wage a competitive cam
paign . . . a showing of one affected individual does not
point up a system of suppressed political advocacy “that
——————
    3 The plurality’s connection of these two factors implies that it is con

cerned not with the impact on the speech of contributors, but solely
with the speech of candidates, for whom the two facts might be con
nected. See ante, at 19. Indeed, the plurality notably omits interference
with participation in campaigns through monetary contributions from
the list of reasons the Act is unconstitutional. See id., at 19, 27. But
contributors, too, have a right to free speech. See Colorado I 518 U. S.
604, 637 (1996) (THOMAS, J., concurring in judgment and dissenting in
part) (“If an individual is limited in the amount of resources he can
contribute to the pool, he is most certainly limited in his ability to
associate for purposes of effective advocacy”). Even Buckley v. Valeo,
424 U. S. 1 (1976) (per curiam), recognizes that contribution limits
restrict the free speech of contributors, even if it understates the
significance of this restriction. See id., at 20–21 (“[A] limitation upon
the amount that any one person or group may contribute to a candidate
. . . entails only a marginal restriction upon the contributor’s ability to
engage in free communication”).
8                   RANDALL v. SORRELL

               THOMAS, J., concurring in judgment

would be unconstitutional under Buckley”). Cf. id., at 420
(Thomas, J., dissenting) (“The Court in Buckley provided
no basis for suppressing the speech of an individual candi
date simply because other candidates (or candidates in the
aggregate) may succeed in reaching the voting public . . .
any such reasoning would fly in the face of the premise of
our political system—liberty vested in individual hands
safeguards the functioning of our democracy”). An indi
vidual’s First Amendment right is infringed whether his
speech is decreased by 5% or 95%, and whether he suffers
alone or shares his violation with his fellow citizens.
Certainly, the First Amendment does not authorize us to
judge whether a restriction of political speech imposes a
sufficiently severe disadvantage on challengers that a
candidate should be able to complain. See Shrink, supra,
at 427 (Thomas, J., dissenting) (“[C]ourts have no yard
stick by which to judge the proper amount and effective
ness of campaign speech”).
   The plurality’s final justification fares no better. Argu
ing that Vermont offers no justification for imposing a
limit lower than that imposed in any other State is simply
another way of saying that the benchmark for whether a
contribution limitation is constitutional is what other
States have imposed. As I have noted above, supra, at 6,
tying individuals’ First Amendment rights to the presence
or absence of similar laws in other States is inconsistent
with the First Amendment.
   The plurality recognizes that the burdens which lead it
to invalidate Act 64’s contribution limits are present under
“many, though not all, campaign finance regulations.”
Ante, at 28. As a result, the plurality does not purport to
offer any single touchstone for evaluating the constitu
tionality of such laws. Indeed, its discussion offers noth
ing resembling a rule at all. From all appearances, the
plurality simply looked at these limits and said, in its
“independent judicial judgment,” ante, at 14, that they are
                  Cite as: 548 U. S. ____ (2006)             9

               THOMAS, J., concurring in judgment

too low. The atmospherics—whether they vary with infla
tion, whether they are as high as those in other States or
those in Shrink and Buckley, whether they apply to volun
teer activities and parties—no doubt help contribute to the
plurality’s sentiment. But a feeling does not amount to a
workable rule of law.
   This is not to say that the plurality errs in concluding
that these limits are too low to satisfy even Buckley’s
lenient standard. Indeed, it is almost impossible to imag
ine that any legislator would ever find his scruples over
come by a $201 donation. See Shrink, supra, at 425
(Thomas, J., dissenting) (“I cannot fathom how a $251
contribution could pose a substantial risk of ‘secur[ing] a
political quid pro quo’ ” (quoting Buckley, 424 U. S., at 26)).
And the statistics relied on by the plurality indeed reveal
that substantial resources will be lost by candidates run
ning campaigns under these limits. See ante, at 19–22.
Given that these contribution limits severely impinge on
the ability of candidates to run campaigns and on the
ability of citizens to contribute to campaigns, and do so
without any demonstrable need to avoid corruption, they
cannot possibly satisfy even Buckley’s ambiguous level of
scrutiny.
   But the plurality’s determination that this statute
clearly lies on the impermissible side of the constitutional
line gives no assistance in drawing this line, and it is clear
that no such line can be drawn rationally. There is simply
no way to calculate just how much money a person would
need to receive before he would be corrupt or perceived to
be corrupt (and such a calculation would undoubtedly vary
by person). Likewise, there is no meaningful way of dis
cerning just how many resources must be lost before
speech is “disproportionately burden[ed].” Ante, at 28.
Buckley, as the plurality has applied it, gives us license to
simply strike down any limits that just seem to be too
stringent, and to uphold the rest. The First Amendment
10                    RANDALL v. SORRELL

                 THOMAS, J., concurring in judgment

does not grant us this authority. Buckley provides no
consistent protection to the core of the First Amendment,
and must be overruled.
                           *    *     * 

     For these reasons, I concur only in the judgment. 

                  Cite as: 548 U. S. ____ (2006)             1

                     STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

               Nos. 04–1528, 04–1530 and 04–1697
                          _________________


          NEIL RANDALL, ET AL., PETITIONERS
04–1528                   v.
              WILLIAM H. SORRELL ET AL.

VERMONT REPUBLICAN STATE COMMITTEE, ET AL.,
               PETITIONERS
04–1530              v.
         WILLIAM H. SORRELL ET AL.

    WILLIAM H. SORRELL, ET AL., PETITIONERS
04–1697              v.
             NEIL RANDALL ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                         [June 26, 2006]

  JUSTICE STEVENS, dissenting.
  JUSTICE BREYER and JUSTICE SOUTER debate whether
the per curiam decision in Buckley v. Valeo, 424 U. S. 1
(1976), forecloses any constitutional limitations on candi
date expenditures. This is plainly an issue on which
reasonable minds can disagree. The Buckley Court never
explicitly addressed whether the pernicious effects of
endless fundraising can serve as a compelling state inter
est that justifies expenditure limits, post, at 2 (SOUTER, J.,
dissenting), yet its silence, in light of the record before it,
suggests that it implicitly treated this proposed interest
insufficient, ante, at 11 (plurality opinion of BREYER, J.).
Assuming this to be true, however, I am convinced that
Buckley’s holding on expenditure limits is wrong, and that
2                   RANDALL v. SORRELL

                    STEVENS, J., dissenting

the time has come to overrule it.
    I have not reached this conclusion lightly. As JUSTICE
BREYER correctly observes, stare decisis is a principle of
“ ‘fundamental importance.’ ” Ante, at 9. But it is not an
inexorable command, and several factors, taken together,
provide special justification for revisiting the constitution
ality of statutory limits on candidate expenditures.
    To begin with, Buckley’s holding on expenditure limits
itself upset a long-established practice. For the preceding
65 years, congressional races had been subject to statutory
limits on both expenditures and contributions. See 37
Stat. 28; Federal Corrupt Practices Act of 1925, 43 Stat.
1073; Federal Election Campaign Finance Act of 1971, 86
Stat. 5; Federal Election Campaign Act Amendments of
1974, 88 Stat. 1263; United States v. Automobile Workers,
352 U. S. 567, 575–576 (1957); McConnell v. Federal Elec
tion Comm’n, 540 U. S. 93, 115–117 (2003). As the Court of
Appeals had recognized in Buckley v. Valeo, 519 F. 2d 821,
859 (CADC 1975) (en banc) (per curiam), our earlier juris
prudence provided solid support for treating these limits as
permissible regulations of conduct rather than speech. Ibid.
(discussing Burroughs v. United States, 290 U. S. 534
(1934), and United States v. Harriss, 347 U. S. 612 (1954));
see also 519 F. 2d, at 841, and n. 41, 851, and n. 68. While
Buckley’s holding on contribution limits was consistent with
this backdrop, its holding on expenditure limits “involve[d]
collision with a prior doctrine more embracing in its scope,
intrinsically sounder, and verified by experience,” Helvering
v. Hallock, 309 U. S. 106, 119 (1940).
    There are further reasons for reexamining Buckley’s
holding on candidate expenditure limits that do not apply
to its holding on candidate contribution limits. Although
we have subsequently reiterated the line Buckley drew
between these two types of limits, we have done so primar
ily in cases affirming the validity of contribution limits or
their functional equivalents. See McConnell, 540 U. S., at
                     Cite as: 548 U. S. ____ (2006)                     3

                         STEVENS, J., dissenting

134–138; Federal Election Comm’n v. Colorado Republican
Federal Campaign Comm., 533 U. S. 431, 440–442 (2001);
Nixon v. Shrink Missouri Government PAC, 528 U. S. 377,
386–387 (2000); cf. California Medical Assn. v. Federal
Election Comm’n, 453 U. S. 182, 194–195 (1981) (plurality
opinion). In contrast, these are our first post-Buckley cases
that raise the constitutionality of expenditure limits on the
amounts that candidates for office may spend on their own
campaigns.1
   Accordingly, while we have explicitly recognized the
importance of stare decisis in the context of Buckley’s
holding on contribution limits, McConnell, 540 U. S., at
137–138, we have never before done so with regard to its
rejection of expenditure limits. And McConnell’s recogni
tion rested largely on an interest specific to Buckley’s
holding on contribution limits. There, we stated that
“[c]onsiderations of stare decisis, buttressed by the respect
that the Legislative and Judicial Branches owe to one
another, provide additional powerful reasons for adhering
to the analysis of contribution limits that the Court has
consistently followed since Buckley was decided.” 540
U. S., at 137–138 (emphasis added). This powerful but
tress is absent from Buckley’s refusal to defer to the Legis
lature’s judgment as to the importance of expenditure
limits. Relatedly, while Congress and state legislatures
have long relied on Buckley’s authorization of contribution
limits, Buckley’s rejection of expenditure limits “has not
induced [comparable] detrimental reliance,” Lawrence v.
——————
  1 We have, of course, invalidated limits on independent expenditures by
third persons. Federal Election Comm’n v. National Conservative Political
Action Comm., 470 U. S. 480 (1985); Colorado Republican Federal Cam
paign Comm. v. Federal Election Comm’n, 518 U. S. 604 (1996); cf. Federal
Election Comm’n v. Massachusetts Citizens for Life, Inc., 479 U. S. 238
(1986). In these cases the principal parties accepted Buckley’s holding on
candidate expenditure limits and gave us no cause to consider how much
weight to give stare decisis.
4                   RANDALL v. SORRELL

                     STEVENS, J., dissenting

Texas, 539 U. S. 558, 577 (2003). See also Vieth v. Jube
lirer, 541 U. S. 267, 306 (2004) (plurality opinion) (noting
lessened stare decisis concern where “it is hard to imagine
how any action taken in reliance upon [the prior case]
could conceivably be frustrated”).
   Perhaps in partial recognition of these points, Justice
White refused to abandon his opposition to Buckley’s
holding on expenditure limits.        See Federal Election
Comm’n v. Massachusetts Citizens for Life, Inc., 479 U. S.
238, 271 (1986); Federal Election Comm’n v. National
Conservative Political Action Comm., 470 U. S. 480, 507–512
(1985) (dissenting opinion). He believed Buckley deeply
wrong on this issue because it confused “the identification of
speech with its antecedents.” National Conservative Politi
cal Action Comm., 470 U. S., at 508. Over the course of his
steadfast campaign, he converted at least one other Buck
ley participant to this position, see National Conservative
Political Action Comm., 470 U. S., at 518–521 (Marshall,
J., dissenting), and his reasoning has since persuaded
me—the nonparticipating Member of the Buckley Court—
as well.
   As Justice White recognized, it is quite wrong to equate
money and speech. Buckley, 424 U. S., at 263 (opinion
concurring in part and dissenting in part). To the
contrary,
       “The burden on actual speech imposed by limita
    tions on the spending of money is minimal and indi
    rect. All rights of direct political expression and advo
    cacy are retained. Even under the campaign laws as
    originally enacted, everyone was free to spend as
    much as they chose to amplify their views on general
    political issues, just not specific candidates. The re
    strictions, to the extent they do affect speech, are
    viewpoint-neutral and indicate no hostility to the
    speech itself or its effects.” National Conservative Po
                 Cite as: 548 U. S. ____ (2006)            5

                    STEVENS, J., dissenting

    litical Action Comm., 470 U. S., at 508–509 (White, J.,
    dissenting).
Accordingly, these limits on expenditures are far more
akin to time, place, and manner restrictions than to re
strictions on the content of speech. Like Justice White, I
would uphold them “so long as the purposes they serve are
legitimate and sufficiently substantial.” Buckley, 424
U. S., at 264.
  Buckley’s conclusion to the contrary relied on the follow
ing oft-quoted metaphor:
     “Being free to engage in unlimited political expression
     subject to a ceiling on expenditures is like being free
     to drive an automobile as far and as often as one de
     sires on a single tank of gasoline.” Id., at 19, n. 18.
But, of course, while a car cannot run without fuel, a
candidate can speak without spending money. And while
a car can only travel so many miles per gallon, there is no
limit on the number of speeches or interviews a candidate
may give on a limited budget. Moreover, provided that
this budget is above a certain threshold, a candidate can
exercise due care to ensure that her message reaches all
voters. Just as a driver need not use a Hummer to reach
her destination, so a candidate need not flood the airways
with ceaseless sound-bites of trivial information in order
to provide voters with reasons to support her.
   Indeed, the examples of effective speech in the political
arena that did not depend on any significant expenditure
by the campaigner are legion. It was the content of Wil
liam Jennings Bryan’s comments on the “Cross of Gold”—
and William McKinley’s responses delivered from his front
porch in Canton, Ohio—rather than any expenditure of
money that appealed to their cost-free audiences. Neither
Abraham Lincoln nor John F. Kennedy paid for the oppor
tunity to engage in the debates with Stephen Douglas and
Richard Nixon that may well have determined the out
6                      RANDALL v. SORRELL

                        STEVENS, J., dissenting

comes of Presidential elections. When the seasoned cam
paigners who were Members of the Congress that en
dorsed the expenditure limits in the Federal Election
Campaign Act Amendments of 1974 concluded that a
modest budget would not preclude them from effectively
communicating with the electorate, they necessarily re
jected the Buckley metaphor.
  These campaigners also identified significant govern
ment interests favoring the imposition of expenditure
limits. Not only do these limits serve as an important
complement to corruption-reducing contribution limits, see
id., at 264 (opinion of White, J.), but they also “protect
equal access to the political arena, [and] free candidates
and their staffs from the interminable burden of fundrais
ing.” Colorado Republican Federal Campaign Comm. v.
Federal Election Comm’n, 518 U. S. 604, 649–650 (1996)
(STEVENS, J., dissenting). These last two interests are
particularly acute. When campaign costs are so high that
only the rich have the reach to throw their hats into the
ring, we fail “to protect the political process from undue
influence of large aggregations of capital and to promote
individual responsibility for democratic government.”
Automobile Workers, 352 U. S., at 590. States have recog
nized this problem,2 but Buckley’s perceived ban on expendi
ture limits severely limits their options in dealing with it.
  The interest in freeing candidates from the fundraising
straitjacket is even more compelling. Without expenditure
limits, fundraising devours the time and attention of
political leaders, leaving them too busy to handle their
public responsibilities effectively. That fact was well
recognized by backers of the legislation reviewed in Buck
ley, by the Court of Appeals judges who voted to uphold
——————
  2 See Brief for State of Connecticut et al. as Amici Curiae 16–17 (cit

ing Ariz. Rev. Stat. §16–940(B)(7); Colo. Rev. Stat. §1–45–102; Neb.
Rev. Stat. §32-1602(1); and R. I. Gen. Laws §17–25–18).
                      Cite as: 548 U. S. ____ (2006)                     7

                         STEVENS, J., dissenting

the expenditure limitations in that statute, and by Justice
White—who not incidentally had personal experience as
an active participant in a Presidential campaign. Cf. 519
F. 2d, at 838 (and citations to legislative history contained
therein); 424 U. S., at 265 (opinion of White, J.). The
validity of their judgment has surely been confirmed by
the mountains of evidence that has been accumulated in
recent years concerning the time that elected officials
spend raising money for future campaigns and the adverse
effect of fundraising on the performance of their official
duties.3
  Additionally, there is no convincing evidence that these
important interests favoring expenditure limits are fronts
for incumbency protection. Buckley’s cursory suggestion to
the contrary, id., at 56–57, failed to take into account the
mixed evidence before it on this issue. See 519 F. 2d, at
861, 862 (detailing how “[t]he material available to the
court looks both ways”). And only by “permit[ting] States
nationwide to experiment with these critically needed
reforms,”—as 18 States urge us to do—will we enable
further research on how expenditure limits relate to our
incumbent reelection rates. See Brief for State of Con
necticut et al. as Amici Curiae 3.4 In the meantime, a
——————
  3 See, e.g., Alexander, Let Them Do Their Jobs: The Compelling Gov
ernment Interest in Protecting the Time of Candidates and Elected
Officials, 37 Loyola U. Chi. L. J. 669, 673–683 (2006); see also post, at 3
(SOUTER, J., dissenting).
  4 Indeed, the example of the city of Albuquerque suggests that con

cerns about incumbent entrenchment are unfounded. In 1974, the city
set expenditure limits on municipal elections. A 2-year interlude aside,
these limits applied until 2001, when they were successfully challenged
by municipal candidates. Homans v. Albuquerque, 217 F. Supp. 2d
1197, 1200 (NM 2002), aff’d, 366 F. 3d 900 (CA10), cert. denied, 543
U. S 1002 (2004). In its findings of fact, the Federal District Court
determined that “[n]ationwide, eighty-eight percent (88%) of incumbent
Mayors successfully sought reelection in 1999. In contrast, since 1974,
the City has had a zero percent (0%) success rate for Mayors seeking
8                      RANDALL v. SORRELL

                        STEVENS, J., dissenting

legislative judgment that “enough is enough” should com
mand the greatest possible deference from judges inter
preting a constitutional provision that, at best, has an
indirect relationship to activity that affects the quantity—
rather than the quality or the content—of repetitive
speech in the marketplace of ideas.
  One final point bears mention. Neither the opinions in
Buckley nor those that form today’s cacophony pay heed to
how the Framers would have viewed candidate expendi
ture limits. This is not an unprincipled approach, as the
historical context is “usually relevant but not necessarily
dispositive.” Georgia v. Randolph, 547 U. S. ___, ___
(2006) (slip op., at 1) (STEVENS, J., concurring). This is
particularly true of contexts that are so different. At the
time of the framing the accepted posture of the leading
candidates was one of modesty, acknowledging a willingness
to serve rather than a desire to compete. Speculation about
how the Framers would have legislated if they had foreseen
the era of televised sound-bites thus cannot provide us with
definitive answers.
  Nevertheless, I am firmly persuaded that the Framers
would have been appalled by the impact of modern fund-
raising practices on the ability of elected officials to per
form their public responsibilities. I think they would have
viewed federal statutes limiting the amount of money that
congressional candidates might spend in future elections
——————
reelection.” 217 F. Supp. 2d, at 1200 (citation omitted). The court
further concluded that the “system of unlimited spending has deleteri
ous effects on the competitiveness of elections because it gives incum
bent candidates an electoral advantage.” Ibid. While far from conclu
sive, this example cuts against the view that there is a slam-dunk
correlation between expenditure limits and incumbent advantage. See
also Brief for Center for Democracy and Election Management at
American University as Amicus Curiae (concluding that Canada, the
United Kingdom, New Zealand, and Malta—all of which have campaign
expenditure limits—have more electoral competition than the United
States, Jamaica, Ireland, and Australia—all of which lack such limits).
                      Cite as: 548 U. S. ____ (2006)                     9

                         STEVENS, J., dissenting

as well within Congress’ authority.5 And they surely
would not have expected judges to interfere with the en
forcement of expenditure limits that merely require candi
dates to budget their activities without imposing any
restrictions whatsoever on what they may say in their
speeches, debates, and interviews.
  For the foregoing reasons, I agree with JUSTICE SOUTER
that it would be entirely appropriate to allow further
proceedings on expenditure limits to go forward in these
cases. For the reasons given in Parts II and III of his
dissent, I also agree that Vermont’s contribution limits
and presumption of coordinated expenditures by political
parties are constitutional, and so join those portions of his
opinion.




——————
  5 See Art. I, §4 (providing that the “Times, Places and Manner of hold-

ing Elections for Senators and Representatives, shall be prescribed in each
State by the Legislature thereof; but the Congress may at any time by
Law make or alter such Regulations”); see also §5 (providing that “Each
House may determine the Rules of its Proceedings”).
                  Cite as: 548 U. S. ____ (2006)           1

                     SOUTER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

               Nos. 04–1528, 04–1530 and 04–1697
                          _________________


          NEIL RANDALL, ET AL., PETITIONERS
04–1528                   v.
              WILLIAM H. SORRELL ET AL.

VERMONT REPUBLICAN STATE COMMITTEE, ET AL.,
               PETITIONERS
04–1530              v.
         WILLIAM H. SORRELL ET AL.

    WILLIAM H. SORRELL, ET AL., PETITIONERS
04–1697              v.
             NEIL RANDALL ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                         [June 26, 2006]

  JUSTICE SOUTER, with whom JUSTICE GINSBURG joins,
and with whom JUSTICE STEVENS joins as to Parts II and
III, dissenting.
  In 1997, the Legislature of Vermont passed Act 64 after
a series of public hearings persuaded legislators that
rehabilitating the State’s political process required cam
paign finance reform. A majority of the Court today de
cides that the expenditure and contribution limits enacted
are irreconcilable with the Constitution’s guarantee of free
speech. I would adhere to the Court of Appeals’s decision
to remand for further enquiry bearing on the limitations
on candidates’ expenditures, and I think the contribution
limits satisfy controlling precedent. I respectfully dissent.
2                   RANDALL v. SORRELL 


                     SOUTER, J., dissenting 


                                I

  Rejecting Act 64’s expenditure limits as directly contra
vening Buckley v. Valeo, 424 U. S. 1 (1976) (per curiam),
ante, at 8–11 (opinion of BREYER, J.), is at least premature.
  We said in Buckley that “expenditure limitations impose
far greater restraints on the freedom of speech and asso
ciation than do . . . contribution limitations,” 424 U. S., at
44, but the Buckley Court did not categorically foreclose
the possibility that some spending limit might comport
with the First Amendment. Instead, Buckley held that the
constitutionality of an expenditure limitation “turns on
whether the governmental interests advanced in its sup
port satisfy the [applicable] exacting scrutiny.” Ibid. In
applying that standard in Buckley itself, the Court gave no
indication that it had given serious consideration to an
aim that Vermont’s statute now pursues: to alleviate the
drain on candidates’ and officials’ time caused by the
endless fundraising necessary to aggregate many small
contributions to meet the opportunities for ever more
expensive campaigning. Instead, we dwelt on rejecting
the sufficiency of interests in reducing corruption, equaliz
ing the financial resources of candidates, and capping the
overall cost of political campaigns, see id., at 55–57. Al
though Justice White went a step further in dissenting
from the Court on expenditures, and made something of
the interest in getting officials off the “treadmill” driven by
the “obsession with fundraising,” see id., at 265 (opinion
concurring in part and dissenting in part), this lurking
issue was not treated as significant on the expenditure
question in the per curiam opinion. Whatever the obser
vations made to the Buckley Court about the effect of
fundraising on candidates’ time, the Court did not
squarely address a time-protection interest as support for
the expenditure limits, much less one buttressed by as
                      Cite as: 548 U. S. ____ (2006)                     3

                          SOUTER, J., dissenting

thorough a record as we have here.*
   Vermont’s argument therefore does not ask us to over
rule Buckley; it asks us to apply Buckley’s framework to
determine whether its evidence here on a need to slow the
fundraising treadmill suffices to support the enacted
limitations. Vermont’s claim is serious. Three decades of
experience since Buckley have taught us much, and the
findings made by the Vermont Legislature on the perni
cious effect of the nonstop pursuit of money are signifi
cant. See, e.g., Act 64, H. 28, Legislative Findings and
Intent, at App. 20 (finding that “candidates for statewide
offices are spending inordinate amounts of time raising
campaign funds”); ibid. (finding that “[r]obust debate of
issues, candidate interaction with the electorate, and
public involvement and confidence in the electoral process
have decreased as campaign expenditures have in
creased”); see also Landell v. Sorrell, 118 F. Supp. 2d 459,
467 (Vt. 2000) (noting testimony of Senator Shumlin
before the legislature that raising funds “was one of the
most distasteful things that I’ve had to do in public ser
vice” (internal quotation marks omitted)); Landell v.
Sorrell, 382 F. 3d 91, 123 (CA2 2004) (public officials
testified at trial that “elected officials spend time with
donors rather than on their official duties”).
   The legislature’s findings are surely significant enough
to justify the Court of Appeals’s remand to the District
——————
   * In approving the public funding provisions of the subject campaign
finance law, Subtitle H of the Internal Revenue Code, the Buckley
Court appreciated that in enacting the provision Congress was legislat
ing in part “to free candidates from the rigors of fundraising,” 424 U. S.,
at 91; see also id., at 96 (“Congress properly regarded public financing
as an appropriate means of relieving major-party Presidential candi
dates from the rigors of soliciting private contributions”). Recognition
of the interest as to Subtitle H, a question of congressional power
involving a different evidentiary burden, see South Dakota v. Dole, 483
U. S. 203, 207 (1987); see also Buckley, supra, at 90, does not imply a
conclusive rejection of it as to the separate issue of expenditure limits.
4                   RANDALL v. SORRELL

                     SOUTER, J., dissenting

Court to decide whether Vermont’s spending limits are the
least restrictive means of accomplishing what the court
unexceptionably found to be worthy objectives. See id., at
124–125, 135–137. The District Court was instructed to
examine a variety of outstanding issues, including alter
natives considered by Vermont’s Legislature and the
reasons for rejecting them. See id., at 136. Thus, the
constitutionality of the expenditure limits was not conclu
sively decided by the Second Circuit, and I believe the
evidentiary work that remained to be done would have
raised the prospect for a sound answer to that question,
whatever the answer might have been. Instead, we are
left with an unresolved question of narrow tailoring and
with consequent doubt about the justifiability of the
spending limits as necessary and appropriate correctives.
This is not the record on which to foreclose the ability of a
State to remedy the impact of the money chase on the
democratic process. I would not, therefore, disturb the
Court of Appeals’s stated intention to remand.
                               II
   Although I would defer judgment on the merits of the
expenditure limitations, I believe the Court of Appeals
correctly rejected the challenge to the contribution limits.
Low though they are, one cannot say that “the contribu
tion limitation[s are] so radical in effect as to render po
litical association ineffective, drive the sound of a candi
date’s voice below the level of notice, and render
contributions pointless.” Nixon v. Shrink Missouri Gov
ernment PAC, 528 U. S. 377, 397 (2000).
   The limits set by Vermont are not remarkable depar
tures either from those previously upheld by this Court or
from those lately adopted by other States. The plurality
concedes that on a per-citizen measurement Vermont’s
limit for statewide elections “is slightly more generous,”
ante, at 18, than the one set by the Missouri statute ap
                  Cite as: 548 U. S. ____ (2006)              5

                      SOUTER, J., dissenting

proved by this Court in Shrink, supra. Not only do those
dollar amounts get more generous the smaller the district,
they are consistent with limits set by the legislatures of
many other States, all of them with populations larger than
Vermont’s, some significantly so. See, e.g., Montana Right
to Life Assn. v. Eddleman, 343 F. 3d 1085, 1088 (CA9 2003)
(approving $400 limit for candidates filed jointly for Gover
nor and Lieutenant Governor, since increased to $500, see
Mont. Code Ann. §13–37–216(1)(a)(i) (2005)); Daggett v.
Commission on Governmental Ethics and Election Practices,
205 F. 3d 445, 452 (CA1 2000) ($500 limit for gubernatorial
candidates in Maine); Minnesota Citizens Concerned for
Life, Inc. v. Kelley, 427 F. 3d 1106, 1113 (CA8 2005) ($500
limit on contributions to legislative candidates in election
years, $100 in other years); Florida Right to Life, Inc. v.
Mortham, No. 6:98–770–CV, 2000 WL 33733256, *3 (MD
Fla., Mar. 20, 2000) ($500 limit on contributions to any state
candidate). The point is not that this Court is bound by
judicial sanctions of those numbers; it is that the consis
tency in legislative judgment tells us that Vermont is not an
eccentric party of one, and that this is a case for the judicial
deference that our own precedents say we owe here. See
Shrink, supra, at 402 (BREYER, J., concurring) (“Where a
legislature has significantly greater institutional expertise,
as, for example, in the field of election regulation, the Court
in practice defers to empirical legislative judgments”); see
also ante, at 14 (plurality opinion) (“[O]rdinarily we have
deferred to the legislature’s determination of [matters re
lated to the costs and nature of running for office]”).
   To place Vermont’s contribution limits beyond the con
stitutional pale, therefore, is to forget not only the facts of
Shrink, but also our self-admonition against second-
guessing legislative judgments about the risk of corruption
to which contribution limits have to be fitted. See Shrink,
supra, at 391, and n. 5. And deference here would surely
not be overly complaisant. Vermont’s legislators them
6                   RANDALL v. SORRELL

                     SOUTER, J., dissenting

selves testified at length about the money that gets their
special attention, see Act 64, H. 28, Legislative Findings
and Intent, at App. 20 (finding that “[s]ome candidates
and elected officials, particularly when time is limited,
respond and give access to contributors who make large
contributions in preference to those who make small or no
contributions”); 382 F. 3d, at 122 (testimony of Elizabeth
Ready: “If I have only got an hour at night when I get
home to return calls, I am much more likely to return [a
donor’s] call than I would [a non-donor’s] . . . . [W]hen you
only have a few minutes to talk, there are certain people
that get access” (alterations in original)). The record
revealed the amount of money the public sees as suspi
ciously large, see 118 F. Supp. 2d, at 479–480 (“The limits
set by the legislature . . . accurately reflect the level of
contribution considered suspiciously large by the Vermont
public. Testimony suggested that amounts greater than
the contribution limits are considered large by the Ver
mont public”). And testimony identified the amounts high
enough to pay for effective campaigning in a State where
the cost of running tends to be on the low side, see id., at
471 (“In the context of Vermont politics, $200, $300, and
$400 donations are clearly large, as the legislature deter
mined. Small donations are considered to be strong acts of
political support in this state. William Meub testified that
a contribution of $1 is meaningful because it represents a
commitment by the contributor that is likely to become a
vote for the candidate. Gubernatorial candidate Ruth
Dwyer values the small contributions of $5 so much that
she personally sends thank you notes to those donors”);
id., at 470–471 (“In Vermont, many politicians have run
effective and winning campaigns with very little money,
and some with no money at all. . . . Several candidates,
campaign managers, and past and present government
officials testified that they will be able to raise enough
money to mount effective campaigns in the system of
                 Cite as: 548 U. S. ____ (2006)            7

                     SOUTER, J., dissenting

contribution limits established by Act 64”); id., at 472
(“Spending in Vermont statewide elections is very low . . . .
Vermont ranks 49th out of the 50 states in campaign
spending. The majority of major party candidates for
statewide office in the last three election cycles spent less
than what the spending limits of Act 64 would allow. . . .
In Vermont legislative races, low-cost methods such as
door-to-door campaigning are standard and even expected
by the voters”).
   Still, our cases do not say deference should be absolute.
We can all imagine dollar limits that would be laughable,
and per capita comparisons that would be meaningless
because aggregated donations simply could not sustain
effective campaigns. The plurality thinks that point has
been reached in Vermont, and in particular that the low
contribution limits threaten the ability of challengers to
run effective races against incumbents. Thus, the plural
ity’s limit of deference is substantially a function of suspi
cion that political incumbents in the legislature set low
contribution limits because their public recognition and
easy access to free publicity will effectively augment their
own spending power beyond anything a challenger can
muster. The suspicion is, in other words, that incumbents
cannot be trusted to set fair limits, because facially neu
tral limits do not in fact give challengers an even break.
But this received suspicion is itself a proper subject of
suspicion. The petitioners offered, and the plurality in
vokes, no evidence that the risk of a pro-incumbent advan
tage has been realized; in fact, the record evidence runs
the other way, as the plurality concedes. See ante, at 22
(“the record does contain some anecdotal evidence support
ing the respondents’ position, namely, testimony about a
post-Act-64 competitive mayoral campaign in Burlington,
which suggests that a challenger can ‘amas[s] the re
sources necessary for effective advocacy,’ Buckley, 424
U. S., at 21”). I would not discount such evidence that
8                  RANDALL v. SORRELL

                    SOUTER, J., dissenting

these low limits are fair to challengers, for the experience
of the Burlington race is confirmed by recent empirical
studies addressing this issue of incumbent’s advantage.
See, e.g., Eom & Gross, Contribution Limits and Disparity
in Contributions Between Gubernatorial Candidates, 59
Pol. Research Q. 99, 99 (2006) (“Analyses of both the
number of contributors and the dollar amount of contribu
tions [to gubernatorial candidates] suggest no support for
an increased bias in favor of incumbents resulting from
the presence of campaign contribution limits. If anything,
contribution limits can work to reduce the bias that tradi
tionally works in favor of incumbents. Also, contribution
limits do not seem to increase disparities between guber
natorial candidates in general” (emphasis deleted)); Bard-
well, Money and Challenger Emergence in Gubernatorial
Primaries, 55 Pol. Research Q. 653 (2002) (finding that
contribution limits favor neither incumbents nor challeng
ers); Hogan, The Costs of Representation in State Legisla
tures: Explaining Variations in Campaign Spending, 81
Soc. Sci. Q. 941, 952 (2000) (finding that contribution
limits reduce incumbent spending but have no effect on
challenger or open-seat candidate spending). The Legisla
ture of Vermont evidently tried to account for the realities
of campaigning in Vermont, and I see no evidence of con
stitutional miscalculation sufficient to dispense with
respect for its judgments.
                             III
  Four issues of detail call for some attention, the first
being the requirement that a volunteer’s expenses count
against the person’s contribution limit. The plurality
certainly makes out the case that accounting for these
expenses will be a colossal nuisance, but there is no case
here that the nuisance will noticeably limit volunteering,
or that volunteers whose expenses reach the limit cannot
continue with their efforts subject to charging their candi
                  Cite as: 548 U. S. ____ (2006)             9

                     SOUTER, J., dissenting

dates for the excess. Granted, if the provisions for contri
bution limits were teetering on the edge of unconstitution
ality, Act 64’s treatment of volunteers’ expenses might be
the finger-flick that gives the fatal push, but it has no
greater significance than that.
   Second, the failure of the Vermont law to index its limits
for inflation is even less important. This challenge is to
the law as it is, not to a law that may have a different
impact after future inflation if the state legislature fails to
bring it up to economic date.
   Third, subjecting political parties to the same contribu
tion limits as individuals does not condemn the Vermont
scheme. What we said in Federal Election Comm’n v.
Colorado Republican Federal Campaign Comm., 533 U. S.
431, 454–455 (2001), dealing with regulation of coordi
nated expenditures, goes here, too. The capacity and
desire of parties to make large contributions to competi
tive candidates with uphill fights are shared by rich indi
viduals, and the risk that large party contributions would
be channels to evade individual limits cannot be elimi
nated. Nor are these reasons to support the party limits
undercut by claims that the restrictions render parties
impotent, for the parties are not precluded from uncoordi
nated spending to benefit their candidates. That said, I
acknowledge the suggestions in the petitioners’ briefs that
such restrictions in synergy with other influences weaken
ing party power would justify a wholesale reexamination
of the situation of party organization today. But whether
such a comprehensive reexamination belongs in courts or
only in legislatures is not an issue presented by these
cases.
   Finally, there is the issue of Act 64’s presumption of
coordinated expenditures on the part of political parties,
Vt. Stat. Ann., Tit. 17, §2809(d) (2002). The plurality has
no occasion to reach it; I do reach it, but find it insignifi
cant. The Republican Party petitioners complain that the
10                   RANDALL v. SORRELL

                      SOUTER, J., dissenting

related expenditure provision imposes on both the candi
date and the party the burden in some circumstances to
prove that coordination of expenditure did not take place,
thus threatening to charge against a candidate’s spending
limits some party expenditures that are in fact independ
ent, with an ultimate consequence of chilling speech. See
Brief for Respondent/Cross-Petitioner Vermont Republi
can State Committee et al. 45–46. On the contrary, how
ever, we can safely take the presumption on the represen
tation to this Court by the Attorney General of Vermont:
the law imposes not a burden of persuasion but merely one
of production, leaving the presumption easily rebuttable.
See Tr. of Oral Arg. 39–41 (representation that the pre
sumption disappears once credible evidence, such as an
affidavit, is offered); see also Brief for Respondent/Cross-
Petitioner William H. Sorrell et al. 48 (the presumption
“contributes no evidence and disappears when facts ap
pear. In a case covered by the presumption, a political
party need only present some evidence that the presumed
fact is not true and the presumption vanishes. . . . Simple
testimony that the expenditure was not coordinated would
suffice to defeat the presumption” (citations, internal
quotation marks, and alterations omitted)). As so under
stood, the rebuttable presumption clearly imposes no
onerous burden like the conclusive presumption in Colo
rado Republican Federal Campaign Comm. v. Federal
Election Comm’n, 518 U. S. 604, 619 (1996) (principal opin
ion), or the nearly conclusive one in Riley v. National Fed
eration of Blind of N. C., Inc., 487 U. S. 781, 785–786 (1988).
Requiring the party in possession of the pertinent facts to
come forward with them, as easily as by executing an affi
davit, does not rise to the level of a constitutionally offensive
encumbrance here. Cf. County Court of Ulster Cty. v. Allen,
442 U. S. 140, 158, n. 16 (1979) (“To the extent that a pre
sumption imposes an extremely low burden of production—
e.g., being satisfied by ‘any’ evidence—it may well be that its
                  Cite as: 548 U. S. ____ (2006)              11

                     SOUTER, J., dissenting

impact is no greater than that of a permissive inference”).
                            IV
  Because I would not pass upon the constitutionality of
Vermont’s expenditure limits prior to further enquiry into
their fit with the problem of fundraising demands on
candidates, and because I do not see the contribution
limits as depressed to the level of political inaudibility, I
respectfully dissent.